         Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 1 of 113

                              KASOWITZ BENSON TORRES                         LLP
                                            1633 BROADWAY                                   ATLANTA
                                                                                           HOUSTON
                                       NEW YORK, NEW YORK 10019                          LOS ANGELES
     LAUREN TABAKSBLAT                                                                       MIAMI
DIRECT DIAL: (212) 506-1982                  (212) 506-1700
                                                                                            NEWARK
DIRECT FAX: (212) 835-5008
 LTABAKSBLAT@KASOWITZ.COM                  FAX: (212) 506-1800                          SAN FRANCISCO
                                                                                        SILICON VALLEY
                                                                                        WASHINGTON DC




                                                                   September 6, 2019
     Via Electronic Mail
     Hon. J. Paul Oetken
     New York District Court, Southern District
     United States Courthouse, Court Room 706
     40 Foley Square
     New York, New York 10007

              Re:     AmTrust North America, Inc. et al. v. KF&B, Inc., Index No. 17-cv-05340 (JPO)

     Dear Judge Oetken:

              Plaintiffs write pursuant to Your Honor’s Individual Practice Rule 4(b), to seek a
     conference to address KF&B’s ongoing identification and production of tens of thousands of
     documents which KF&B implausibly represented comprised the account-specific underwriting
     files that KF&B was required to maintain under the Managing Producer Agreement between
     Plaintiffs and KF&B (the “MPA”). As set forth below, in a meet and confer on September 5, 2019,
     KF&B’s counsel admitted for the first time that, despite the discussion at the July 23 conference
     and this Court’s order, KF&B is not identifying and producing “underwriting files,” but is instead
     merely identifying documents that pertain to the accounts in question. The documents identified
     and produced recently by KF&B, including documents that had apparently been deleted, are the
     result of a post hoc process of searching KF&B’s document production and identifying potentially
     relevant documents. This does not comport with the MPA’s requirements concerning underwriting
     files, KF&B’s corporate representative’s testimony, or this Court’s order. Moreover, KF&B’s
     conduct has severely prejudiced Plaintiffs who, along with their experts, have spent almost two
     years trying to recreate underwriting files, only to be advised by KF&B, after the initial close of
     fact discovery, that KF&B is not identifying underwriting files at all, in direct violation of the
     Court’s order. The prejudice to Plaintiffs is further compounded because, with less than 20 days
     left prior to the expiration of the extended fact discovery period, KF&B is continuously amending
     and supplementing the documents which pertain to the enumerated accounts, including the
     ongoing production of thousands of documents which had not previously been produced during
     fact discovery.. Accordingly, Plaintiffs seek an order from this Court limiting KF&B’s
     underwriting files to the documents maintained in Agent Aid, and request a conference to address
     the timeline for completion of fact and expert discovery in light of the recent and ongoing
     productions by KF&B.

            Pursuant to Your Honor’s Individual Practice Rule 4(b), the parties met and conferred in
     good faith via telephone on September 5, 2019, but were unable to reach a resolution. Contrary to
     KF&B’s repeated representations in their production emails that the Excel files and documents
      Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 2 of 113

KASOWITZ BENSON TORRES                                         LLP

Hon. J. Paul Oetken
September 6, 2019

produced “comprise the Underwriting Files” for specific accounts, KF&B’s counsel disclosed for
the first time that documents being produced, or identified in Excel files, are merely documents
that pertain to the accounts, and do not reflect the specific documents that constituted the
underwriting files during the pendency of the program.

 I.    KF&B Failed To Produce Account-Specific Underwriting Files During Fact Discovery.

        Pursuant to the MPA, KF&B contracted to underwrite and manage the KF&B Taxi and
Limousine Program written through AmTrust (the “Program”). Central to the appropriate
underwriting of any insurance program is the maintenance of account-by-account underwriting
files. Accordingly, the MPA required KF&B to “maintain…an underwriting file for each risk
written” in a “complete, accurate and up-to-date” form. See Ex. 1, Complaint, Exhibit 1 at §§ X.B,
IX (emphasis added). Pursuant to the MPA, each underwriting file must contain, inter alia, the
policy, correspondence and worksheet of account activity, underwriting and pricing information,
and a rating worksheet. Id. at §§ X.B. The MPA further required that KF&B maintain account-
specific underwriting files for five years after the termination of the last obligations under the
Program and further mandated that upon expiration of the MPA, or sooner upon Plaintiffs’ request,
KF&B send Plaintiffs the original underwriting files. See id. at § IX.

        For more than 19 months, Plaintiffs have diligently pursued discovery of the account-
specific underwriting files KF&B was required to maintain. See Ex. 2 (July 8, 2019 Letter to
Court). Throughout that time, KF&B consistently represented that the underwriting files did not
exist as they were required to be maintained under the MPA. See id. Nevertheless, three days
prior to the fact discovery deadline in this action, KF&B’s corporate representative, Michael
Howery, testified that the account-specific underwriting files were accessible on KF&B’s Agent
Aid system. See Ex. 3 (June 25, 2019 Transcript of Michael Howery at 142-45, 157, 160-61). Mr.
Howery further testified that certain excess taxi account files were “maintained separately in a
folder on [KF&B’s] system server” until the account was bound, after which subsequent files for
the account were uploaded to Agent Aid. See id. at 161-63.1

        Plaintiffs immediately raised the significant inconsistency in the record with the Court. See
Ex. 2. In response, the Court directed counsel for KF&B to identify what constituted the account-
specific underwriting files for a discrete set of accounts Plaintiffs identified, and extended the fact
discovery deadline 60 days. Ex. 4 (July 23, 2019 Conference Tr. at 9-14); Dkt. No. 73.2

II.    KF&B Has Failed To Produce Account-Specific Underwriting Files Consistent
       With Its Contractual Obligation And Its Corporate Representatives’ Testimony.

         KF&B’s ongoing production of spreadsheets and documents confirms KF&B failed to

1
         Mr. Howery stated that that “the only items that are outside of the agency management system could be e-
mails and those are stored on our e-mail server.” See Ex. 3 (June 25, 2019 Tr. at 158-59).
2
         Plaintiffs reserved their right to re-open the deposition of KF&B’s corporate representative after reviewing
the documents produced by KF&B after the close of the initial fact discovery period. Plaintiffs have not had the
opportunity to question any company witness about the process KF&B used to identify underwriting files.

                                                         2
    Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 3 of 113

KASOWITZ BENSON TORRES                                          LLP

Hon. J. Paul Oetken
September 6, 2019

maintain “complete, accurate, and up-to-date” underwriting files “for each risk written” as required.

       Rather, beginning on August 5, 2019, KF&B apparently attempted to create, post hoc, a catalog
of documents comprising account-specific underwriting files. KF&B has provided Plaintiffs with
Excel spreadsheets for 26 of the 36 accounts that allegedly identify previously produced documents
which were part of account-specific underwriting files. See Ex. 5 (August 5, 7, 8, and September 2,
2019 Emails). KF&B identified hundreds or, in the majority of cases, thousands of documents
allegedly contained in each of those underwriting files. Thus far, KF&B has identified over 55,000
documents across the accounts, with seven accounts remaining.

         Moreover, KF&B has also produced, on a rolling basis, documents not previously produced
that it represented were also part of the underwriting files. Thus far, KF&B has made six separate
supplemental productions for twelve accounts totaling 1,817 documents. See Ex. 6 (August 19, 21,
26, 28, and September 2, 4, 2019 Emails).3 At the current rate of production, it will be well into
September before KF&B completes its supplemental document production for the remaining 24
accounts. In addition, each time KF&B has made a rolling production, it has provided a revised and
supplemented Excel spreadsheet for the relevant accounts, which in addition to adding the newly
produced documents, also makes modifications with respect to those previously produced, including
in some cases removing certain documents which had previously been identified. Id.4 This is doubly
wasteful of AmTrust’s resources, further illustrates KF&B’s breach of the MPA, and fails to comply
with the Court’s order. As described above, representations made during a September 5 meet and
confer indicate that the foregoing documents merely “pertain” to the accounts in question, and did not
comprise the contemporaneous underwriting file.

         In addition to KF&B’s admission that it was not compiling underwriting files, Plaintiffs
have identified, at a minimum, four major problems with KF&B’s eleventh-hour identification of
documents. First, only a very small percentage of the documents identified by KF&B were housed
in Agent Aid, the program where the majority of the underwriting files were maintained according
to Mr. Howery’s testimony. For example, merely 1.9% of the 4,457 documents listed in the Excel
file for the taxi company “5 Star Flash, Inc.” are apparently housed in Agent Aid. For 19 of the
26 Excel spreadsheets, each representing another taxi or limousine accounts, 5% or less of the
documents listed are from Agent Aid. For the remaining 7 spreadsheets, the percentage of Agent
Aid documents range from 6.3% (Derick Payne) to a maximum of 9.4% (Exclusive One LLC).

       Second, according to file path information for each document, a large percentage of
documents come from sources identified as “Deleted Items” or “Deletions” folders, which
necessarily were never maintained as part of underwriting files, and were not available to other

3
          Attached to the August 26, 2019 Email is an excerpt from the updated Beverly Hills Transit Coop Inc. Excel
spreadsheet. Inexplicably, hundreds of documents recently produced by KF&B are not listed in corresponding Excel
files (e.g. 142 documents produced on August 26, 2019 for Beverly Hills Transit Coop Inc. are absent from the
corresponding Excel file).
4
          For example, the original Excel file for Pleasantville Village Inc. listed 441 documents, while the “updated”
version, provided eleven days later, listed 217 documents. KF&B has provided “updated” Excel files for 12 of the 36
accounts, including as recently as this past Wednesday.

                                                          3
       Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 4 of 113

 KASOWITZ BENSON TORRES                                         LLP

 Hon. J. Paul Oetken
 September 6, 2019

 personnel at KF&B or AmTrust when reviewing any particular account. For 18 of the Excel
 spreadsheets, more than 15% of the documents identified come from deleted file folders.

         Third, Mr. Howery indicated that, for certain excess taxi files, the only other place
 underwriting files would have been kept other than Agent Aid and some emails were on KF&B’s
 server. However, all 12 of the Excel spreadsheets produced thus far for limousine accounts list
 significant percentages of documents identified as coming from the C: Drive. This is directly
 contrary to Mr. Howery’s testimony and to KF&B’s contractual obligation that all the documents
 be maintained in a “complete, accurate, and up to date” file.5

         Finally, a significant proportion of documents included in the spreadsheets are emails
 which were never added to Agent Aid or maintained on an email server on an account-by-account
 basis. Rather, these emails were clearly identified by litigation counsel through after-the-fact word
 searches as evidenced by the fact that some were previously produced, some were not, some were
 deleted, and some have been designated and then de-designated in supplemental Excel files.
 Indeed, for 16 of the Excel spreadsheets, over 25% of the documents identified are emails with a
 .msg file extension.6 By contrast, only a limited subset of emails were contemporaneously added
 to Agent Aid.

         Plaintiffs do not dispute that all of the documents identified by KF&B for each account
 should have been maintained in an account specific underwriting file pursuant to the MPA and
 industry standards. However, there is no dispute these documents were not maintained in such a
 manner during the pendency of the Program. Rather, only those documents and correspondence
 maintained in Agent Aid comprised the contemporaneous account-specific underwriting files.
 This conclusion is further reinforced by contemporaneous reports from underwriting audits
 conducted by Plaintiffs that reflect that the only documents Plaintiffs could review in connection
 with those audits were housed in Agent Aid. See, e.g., Ex. 7 (March 19, 2013 Audit Report,
 ANA00006387 at ANA00006388 (“KF&B uses the 3i-Infotech (Corban) / Agent-Aid system.
 Agent-Aid is KF&B’s paperless underwriting system. The audit team made request for remote
 access to the paperless system that will allow AmTrust the ability to review the underwriting files
 on future underwriting audits in order to review files either remotely or on-site.”)). The delineation
 of the account-specific underwriting files is central to the parties’ claims and defenses in this
 action, and KF&B’s unilateral post hoc expansion of those files should be rejected.

III.    Plaintiffs Will Be Severely Prejudiced If The Court Accepts
        KF&B’s Post Hoc Delineation Of Account-Specific Underwriting Files.

        The delineation of what constituted account-specific underwriting files is critical to
 determine whether KF&B properly underwrote each account, and Plaintiffs have been severely
 prejudiced by KF&B’s gamesmanship. Plaintiffs and their experts spent hundreds of hours

 5
          For example, for the limousine account “Juan Tarantula,” 48.1% of documents have their source listed as the
 C: Drive.
 6
          For example, for 5 Star Flash, Inc., AAA Cab Service, Inc., and Gulf Coast Transportation, Inc., 45.3%,
 37.5%, and 52.3% of documents identified, respectively, were emails from sources other than Agent Aid.

                                                          4
    Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 5 of 113

KASOWITZ BENSON TORRES                                         LLP

Hon. J. Paul Oetken
September 6, 2019

identifying and reviewing documents they believed to be part of the account-specific underwriting
files. Of course, in the absence of any designation of underwriting files by KF&B, the documents
identified by Plaintiffs are not the same as the documents KF&B has recently identified. Even if
the Court grants the relief requested herein and confines the “underwriting files” to those
documents maintained in Agent Aid, this work will have to be redone.7

        If the Court were to accept KF&B’s post hoc creation and supplementation of underwriting
files maintained in Agent Aid with tens of thousands of new documents, including thousands of
deleted or previously unproduced documents, Plaintiffs and their experts would be further and
more severely prejudiced by having to spend hundreds of additional hours and hundreds of
thousands of dollars redoing the analysis on a vastly larger scale. Moreover, the parties will need
a significant extension of the fact and expert discovery deadlines from the date that KF&B
completes its rolling production of supplemental documents and final Excel files to provide
Plaintiffs with sufficient time to review the thousands of documents for each account in context
and to determine whether they need to re-depose KF&B’s corporate representative.

        Accordingly, the Court should limit the underwriting files to those documents maintained
in Agent Aid, which is consistent with the terms of the MPA (requiring that the documents for
each account be maintained in a complete, accurate and up-to-date file) with Mr. Howery’s
testimony (that the underwriting files were in Agent Aid), and the parties’ course of conduct
limiting AmTrust’s underwriting audit review to Agent Aid. There are only a discrete number of
documents maintained in Agent Aid and it appears the vast majority had already been produced
for each account. Thus, a ruling limiting the underwriting files to those documents in Agent Aid
would obviate the time and resources associated with a re-review of thousands of disparate
documents which were not kept in one place during the pendency of the Program and the attendant
delays that would result from that re-review. However, Plaintiffs respectfully request a brief thirty
day adjournment of the fact discovery deadline from the completion of KF&B’s final production
of the spreadsheets identifying which documents were maintained in Agent Aid to collate those
documents and determine whether Plaintiffs need to re-open the deposition of KF&B’s corporate
representative, since KF&B had not previously identified the source of those documents in the
metadata and, thus, Plaintiffs were unable to segregate that subset of documents.

                                                CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request a discovery conference to seek the
Court’s guidance on the delineation of the account-specific underwriting files and to address the
deadlines for completion of fact and expert discovery.




7
         As Plaintiffs indicated at the July 23, 2019 conference, Plaintiffs intend to file a motion for sanctions to
recover the costs associated with this unnecessary review.

                                                         5
   Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 6 of 113

KASOWITZ BENSON TORRES                       LLP

Hon. J. Paul Oetken
September 6, 2019

                                                   Respectfully submitted,

                                                   /s/ Lauren Tabaksblat

                                                   Lauren Tabaksblat

cc: All Counsel of Record (via e-mail)




                                         6
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 7 of 113




             Exhibit 1
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                               INDEX NO. 653186/2017
             Case
NYSCEF DOC. NO. 2     1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                           Page 8 of 113
                                                                                   NYSCEF: 06/09/2017




                                                                                                AmTrust: Underwriters
                                                                                                RA            Co,:los,,,




                                            MANAGING PRODUCER AGREEMENT

          Producer:        KF&B, Inc. dba KF&B Program Managers Insurance Services
          Insurer:         AmTrust North America, Inc. on behalf of:
                           Wesco Insurance Company, a Delaware domiciled, licensed insurer
                           (collectively, AmTrust)
          Effective Date: July 1, 2011


          1. Program Description
                  A. The business covered by this Agreement shall consist of one or more insurance programs, each
                     described in an Addendum prepared by AmTrust. Upon acceptance and signature by both
                     parties, each Addendum shall be incorporated into this Agreement, and shall, together with the
                     terms of this Agreement, constitute an insurance program (Program refers to one or more
                     programs covered by this Agreement).
                  B. Each Program shall contain appropriate underwriting guidelines which shall include at a minimum:
                     premium volume requirements (maximum and minimum), basis of rates, and maximum limits of
                     liability; types of risks, exclusions, territorial limitations, effective dates, policy cancellation
                     provisions, and maximum policy periods; and which may be changed by AmTrust at its discretion
                     from time to time (Underwriting Guidelines).
                 C. Each Pro ram shall also address commission, expenses, and financial and accounting reporting.

          11. Producer's Authority
                 A. AmTrust appoints Producer, on a non-exclusive basis, for the purpose of marketing, soliciting,
                    underwriting, binding, executing, and servicing on behalf of AmTrust the types and classes of
                    business in the states authorized in a Program. Producer shall issue policies of insurance only in
                    relation to a Program. An insurance policy shall include the policy, binders, certificates of
                    insurance, endorsements and contracts of insurance issued by or on behalf of AmTrust
                    (Policy(ies)). In conjunction therewith, Producer shall have authority to solicit, underwrite, rate,
                    negotiate, prepare, bind, sign, distribute, and cancel Policies; to collect Premiums and pay return
                    Premiums; to prepare and distribute all policyholder notices including endorsements, renewal
                    and non-renewal notices, additional insured and policy certificates; to retain, oversee, and pay a
                    loss control vendor; to cooperate with AmTrust in the selection of a claim administrator; if
                    applicable, to respond to all Bureau Criticisms within ten (10) days of receipt of notice from
                    AmTrust; to follow AmTrust Policy Deductible Guidelines, which are incorporated into and made
                    part of this Agreement; to perform such additional duties as are set forth in a Program; and to
                    serve as program manager with respect to the business described in a Program.
                 B. Producer agrees to perform the functions specified in a Program in accordance with the highest
                    standards of the industry and pursuant to the standards and procedures set forth in a Program,
                    including compliance with all Underwriting Guidelines and directives issued by AmTrust from
                    time to time. Producer understands and agrees to produce Policies in accordance with
                    applicable AmTrust filings and to abide by the requirements of the insurance laws and
                    regulations of the states in which it will operate on behalf of AmTrust, and shall maintain all
                    licenses necessary to transact the business described in a Program. In addition, Producer shall
                    in all other respects act in full compliance with applicable legal requirements, including but not
                    limited to laws governing consumer disclosures and privacy, remuneration disclosures, and other
                    laws and regulations. Producer agrees to maintain a sufficient staff of competent and trained
                    personnel to perform its duties.




          KF&B M PA                                        Page 1 of 12                                                    0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                     INDEX NO. 653186/2017
             Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                          Page 9 of 113
                                                                                  NYSCEF: 06/09/2017




                                                                                                  AmTrust. Underwriter:4
                                                                                                  xt ntwui Rae ta' C.cmoonv



                 C. Producer shall have no authority to act on behalf of or bind AmTrust in any way except as
                     expressly stated in a Program, and shall not without prior written consent of AmTrust:
                     1. Commence legal proceedings in the name of AmTrust;
                     2. Incur indebtedness or other liability except as provided for in a Program on behalf of
                          AmTrust;
                     3. Negotiate, enter into, bind, modify, or cancel reinsurance on behalf of AmTrust or collect any
                          payment from a reinsurer or commit AmTrust to any settlement with a reinsurer;
                     4. Commit AmTrust to participate in insurance or reinsurance syndicates or pools;
                     5. Investigate, settle, adjust, or defend claims on behalf of AmTrust;
                     6. Jointly employ any employee of AmTrust;
                     7. Effect a flat cancellation of a Policy more than fifteen (15) days after the Policy effective date,
                          or bind any coverage subsequent to the Policy effective date;
                    8. Extend time for payment of Premiums or other monies due to AmTrust, waive Premium
                          payments, withhold any monies or property of AmTrust, or offer or pay any rebate of
                          Premium;
                    9. Charge or collect any other fees in respect of any business arising under this Agreement
                          except those fees and Premium payments identified in AmTrust Underwriting Guidelines or
                          elsewhere in a Program;
                     10. Permit any sub-agent to serve on Producer's Board of Directors;
                     11. Reinstate any Policy cancelled by AmTrust or bind coverage on any risk if Producer is aware
                          that it was previously declined or cancelled by AmTrust. In the event that AmTrust shall give
                          Producer permission to reinstate a Policy that has been cancelled for non-payment of
                          premium, Producer shall not reinstate such Policy until all past due Premium has been
                          received; or
                     12. Assign or delegate any interest or obligation arising out of this Agreement to any third party
                          or successor in interest.
                 D. Producer shall supervise sub-agents, producers, and brokers who place business through the
                     Producer, and Producer shall be responsible to AmTrust for all Premiums, whether or not
                     collected, for business solicited by sub-agents, producers, and brokers. Producer shall maintain
                     a listing and current copy of insurance licenses of any such sub-agent, producer or broker. At
                     AmTrust's request, Producer shall allow AmTrust to review or will provide AmTrust with copies of
                     the listing of its sub-agents, producers and brokers, and any agreements it has with such sub-
                     agents, producers or brokers.

          III. Fiduciary Obligations
                   Producer shall perform its obligations as a fiduciary of AmTrust, and shall use its best efforts to
                   perform all acts necessary for the proper conduct of business on behalf of AmTrust. Producer shall
                   advise AmTrust if it, or any officer or employee is convicted of a felony crime involving dishonesty or
                   breach of trust, and shall in addition notify AmTrust of any suspected fraudulent acts in connection
                   with this Agreement.

          IV. Independent Contractor
                  Producer is and shall at all times remain an independent contractor. Nothing contained in this
                  Agreement shall be construed to create an employer/employee relationship between AmTrust and
                  the Producer, or between AmTrust and any of Producer's employees, officers, representatives, sub-
                  agents or the like.
                  Annually, within one hundred-eighty (180) days following the close of Producer's fiscal year, and at
                  other times upon AmTrust's request, Producer shall provide AmTrust with financial statements and
                  information acceptable to AmTrust.




          KF&B MPA                                          Page 2 of 12                                                      0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                  INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2      1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                           Page 10 of 113 06/09/2017
                                                                                   NYSCEF:



                                                                                                           A
                                                                                                  AmTrusf Undervititere
                                                                                                  ra, *ohm FAski*
                                                                                                               .




          V. Compensation and Expenses
                Producer shall be entitled to receive compensation for the business produced on behalf of AmTrust
                solely at such rates and on such other terms as are set forth in a Program (Commission).
                  Producer shall be responsible for all expenses incurred in connection with this Agreement, including
                  but not limited to:
                  A. Office expenses: Producer shall be responsible for all its office expenses, overhead charges,
                     remuneration of officers and staff, advertising and promotional expenses.
                  B. Program administration costs: Producer shall be responsible for all Program administration
                     costs, including but not limited to policy administration expenses, bank charges, agent
                     commissions, fees to sub-agents or brokers, fees to loss control vendors, investigations,
                     licensing fees, costs of policyholder premium audits and actuarial reviews that have been
                     requested by Producer.
                  C. Extensions of credit: Producer shall be obligated for any extension of credit to any insured and
                     shall be responsible for the full amount of Premiums due to AmTrust on any Policy, whether or
                     not Producer has collected said Premium. It is agreed that Producer shall not cause AmTrust to
                     be responsible to a premium finance company for Premiums, return Premiums, or loss of
                     payments. When a financed Premium is cancelled, AmTrust shall credit the Producer's account
                     in the normal manner and the Producer shall be responsible for return payments.

                  Producer's right to receive Commission or any other amount due shall at all times be subordinate to
                  AmTrust's right to offset or apply such Commission or other amount due against any indebtedness
                  of Producer to AmTrust. AmTrust shall have the right to offset in its payment of Commission or other
                  amount due to the Producer any return Commission or any other obligations of the Producer, its
                  parent, affiliates, or subsidiaries to AmTrust arising under this Agreement. If any policy fees, late
                  fees, reinstatement fees or other sums related to Policies are determined to be premiums under any
                  state insurance law for the purposes of calculating taxes on insurance premiums, AmTrust shall
                  offset in its Commission payments to Producer the amount needed to satisfy the premium tax
                  obligation due thereon.

          VI. Receipt and Payment of Premiums
                 Producer shall administer the collection, receipt, and return of Premiums. Premiums shall mean, in
                 addition to all policy related payments identified as Premiums, policy related fees, late payment fees,
                 reinstatement fees, and any other sums due in respect to any Policy (Premiums).
                  Producer will pay in full the balance indicated on the Monthly Account Current, as provided in Article
                  X, within forty five (45) days from the end of the month covered by the report. All amounts
                  delinquent for ninety (90) days or more shall bear compound interest at the prime rate as published
                  in the Wall Street Journal on the 90th day of delinquency or, if the 90w day does not fall on a
                  business day, the first business day following the 90th day, plus two percent (2%), regardless of
                  whether AmTrust exercises its right to terminate the Agreement.

          VII. Premium Audit
                  When applicable, premium audit will be handled according to AmTrust's Premium Audit Guidelines,
                  which may be changed from time to time by AmTrust. AmTrust's Premium Audit Guidelines are
                  incorporated into and made part of this Agreement.

                  With respect to collection of audit premiums, audit premium due will be billed within five (5) business
                  days of receipt of final premium audit from AmTrust. Producer may, in its own name and on its own
                  behalf, take all reasonable actions it deems appropriate to collect audit premium. If Producer is
                  unable to collect the audit premium within sixty (60) days of initial billing, AmTrust requires Producer




          KF8,13 MPA                                       Page 3 of 12                                                   0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                     INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 11 of 113 06/09/2017
                                                                                 NYSCEF:




                                                                                                     AmTrust Urietewritere:




                  to use any or all of the following procedures to collect the audit premium: past due notices, last
                  notice before account is referred to a collection service, and direct telephone calls.. In the event the
                  process is unsuccessful and Producer cannot collect the audit premium within ninety (90) days of the
                  initial invoice due date, Producer may, no later than the one-hundredth (100th) day following receipt
                  of final premium audit from AmTrust, either remit full payment to AmTrust, or refer the account to
                  AmTrust for direct collection. Failure to collect audit premium shall not operate as a defense against
                  full payment by Producer to AmTrust for all amounts due or owing to AmTrust, including amounts
                  referred to AmTrust for direct collection, Only AmTrust, at its sole discretion, can relieve Producer of
                  this responsibility. All referrals by Producer to AmTrust for direct collection will result in forfeiture of
                  commission.


          VIII. Premium Fiduciary Account
                  Producer shall hold all funds collected and paid on behalf of AmTrust in connection with this
                   Agreement as a fiduciary of AmTrust. Producer shall establish and maintain one or more Premium
                  Fiduciary Accounts in the name of Producer for the benefit of AmTrust at a bank approved by
                   AmTrust, which account shall be exclusively dedicated to funds received or held for business placed
                   by Producer with ArnTrust (Premium Fiduciary Account). Producer shall not change the bank where
                   the Premium Fiduciary Account is maintained without the prior written approval of AmTrust. The
                   Premium Fiduciary Account shall specifically indicate that the account is 'for the benefit of AmTrust
                   North America, Inc." and AmTrust will be given signature authority on the account. All Premium
                  payments with respect to any Policy' issued in connection with this Agreement shall be remitted
                   immediately into the Premium Fiduciary Account, and Producer shall under no circumstance make
                   any unauthorized use of such funds. The Premium Fiduciary Account must be used for all payments
                   to and/or on behalf of AmTrust. Producer shall administer and maintain the Premium Fiduciary
                   Account(s) in a manner consistent with its fiduciary responsibilities to AmTrust. Except as otherwise
                   provided in writing by AmTrust, Producer may withdraw funds from Premium Fiduciary Accounts only
                   for the purposes of payment of valid return Premiums, payment of Commission when due, and
                   payment to AmTrust of Premiums. Interest earned on all Premium Fiduciary Accounts shall inure to
                   the benefit of Producer net of bank charges.
                  AmTrust may at any time during the term of this Agreement at its sole discretion, modify, amend, or
                  change the provisions of this Agreement concerning the maintenance of the Premium Fiduciary
                  Account, including, without limitation, requiring that a Premium Fiduciary. Account be established
                  under the ownership and in the name of AmTrust; a lock box account arrangement be instituted;
                  requiring Premiums to be deposited directly into such other account as directed by AmTrust; and/or
                  determining that Producer shall have no further rights of withdrawal as respects the Premium
                  Fiduciary Account.
                  The establishment of one or more Premium Fiduciary Accounts under this Agreement shall not
                  relieve Producer of its obligation to be and remain responsible in a fiduciary capacity in accordance
                  with the insurance laws of all jurisdictions under which this Agreement operates, for all funds
                  collected and paid on behalf of AmTrust. Producer shall maintain such funds separate and apart
                  from any operating or other funds of Producer, and separate and apart from any other funds
                  maintained by Producer on behalf of any other entity, Neither the keeping of such account, nor any
                  action or statement by AmTrust shall be held to waive assertion by AmTrust of the fiduciary
                  relationship of Producer to AmTrust.

          IX. Maintenance of Books and Records
                 Producer shall maintain true and correct financial and insurance records for all business produced
                 under this Agreement. Such information shall include all books, records, reports, electronic files, and
                 documents with respect to a Program, including policyholder information, Premium records, policy




          KF&B MPA                                           Page R• of 12                                                    0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2     1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                          Page 12 of 113 06/09/2017
                                                                                  NYSCEF:




                                                                                                  AmTrust Undenmiter,
                                                                                                    Wild!




                 registers, all policies, underwriting files, accounting records, agency records, licensing files, records
                 of notices and complaints, policy documents, accounting records, complaint logs, and all reports and
                 records required to be retained in connection with a Program, or required under applicable law
                 (Records). All Records other than policy expirations are the property of AmTrust, and upon its
                 request, AmTrust shall be entitled to receive copies of any and all Records. Producer is obligated to
                 provide copies of any and all such records.
                 All Records shall be maintained in accordance with generally accepted accounting principles and
                 with regulatory requirements, and shall be complete, accurate and up-to-date for each Program, and
                 shall be kept in a manner and form required by AmTrust to be compatible with AmTrusts internal
                 systems. AmTrust and its duly authorized representatives shall have authority at any time to conduct
                 an on-site review of Producer's operations, including the inspection, duplication and audit of all
                 Records. This right shall survive the termination of this Agreement. The Records shall be maintained
                 for each Program for a period of five (5) years after termination of the last obligations under a
                 Program. At the end of five (5) years, or sooner upon AmTrust's request, Producer shall send to
                 AmTrust, at Producer's expense, the originals of all such Records.
                 With respect to all information maintained in electronic form, Producer is responsible for maintaining
                 the security and integrity of such Records, and of AmTrust's systems. Producer shall have in place
                 prior to the commencement of any activity under this Agreement a disaster recovery plan, designed
                 to protect all Records required to be maintained under this Agreement from any catastrophe,
                 disaster, or unforeseen occurrence that could damage such Records, and Producer shall adopt
                 procedures reasonably designed to protect the privacy of policyholder information, in compliance
                 with all applicable laws and regulations, and in conformance with all reasonable standards. Producer
                 shall implement a comprehensive written information security program including administrative,
                 technical, and physical safeguards for protection of customer information and insurance and
                 financial data, and including provision of adequate security in the interface between AmTrust and
                 Producer.

          X. Reporting Requirements
                A. Producer shall prepare and submit to AmTrust the following reports:
                     1. Monthly Account Current a separate detailed and itemized monthly account, by insurance
                         carrier, for each Program, in the format prescribed by AmTrust, no later than fifteen (15) days
                         from the end of the month covered by the report. Such report shall include:
                         a. policy number,
                         b. insured name,
                         c. effective date,
                         d. expiration date,
                         e. line of business,
                         f. transaction type,
                         g. gross Premium,
                         h. surcharges and taxes,
                         i. commission percent,
                         j. commission amount,
                         k. net Premiums and surcharges, and
                         I. indication of premium financing.
                     2. Underwriting Reports: a monthly report of underwriting activity for each Program. Such report
                         shall include:
                         a. Number of accounts submitted, declined, quoted and not written, and written;
                         b. Total Premium quoted and not written, and written including Premium endorsements and
                             adjustments, and additional and return Premiums;
                         c. Policies issued by named insured, including manual Premium, experience modifications,
                             schedule modifications, and final policy Premium exclusive of surcharges;



          KF8,9 MPA                                        Page 5 of 12                                                 0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                    INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2     1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                          Page 13 of 113 06/09/2017
                                                                                  NYSCEF:




                                                                                                  AmTrust Underwriters
                                                                                                         Frarcizt? Curt ve,




                         d. Cumulative ratio of written business as it applies to the total cap, pricing report split by
                            new and renewal business, including all pricing information indicated in a Program;
                         e. Program expenses; and
                         f. All other information specified in a Program.
                    3. Premium Fiduciary Account Report: upon request by AmTrust, copies of bank statements
                         and reconciliations for the Premium Fiduciary Account(s) will be provided to AmTrust.
                 B. Producer will maintain in its office an underwriting file for each risk written containing the
                    following information as applicable under a Program:
                    Section I Policy: copy of policy endorsements, cancellations, forms, notices, and renewals;
                    Section iI Correspondence and worksheet of account activity;
                    Section III Account underwriting and pricing documentation worksheet, ACORD application,
                                 binder, financial information, loss control reports, schedule rating worksheets,
                                 experience mod sheets, all other documentation demonstrating compliance with
                                 eligibility requirements and Underwriting Guidelines of AmTrust;
                    Section IV Rating worksheet;
                    Section V Loss data reports; and
                    Section VI Miscellaneous, including certificates of insurance, audits, copy of account invoice,
                                 premium finance notices, facultative reinsurance certificates, and any other
                                 documents as may be required by a Program.
                 C. Producer shall provide for any other report as directed by AmTrust, and shall cooperate with
                    AmTrust with respect to all reporting requirements of applicable insurance laws relative to a
                    Program.
                 D. Producer shall complywith and satisfy all applicable Federal Form 1099 reporting requirements,
                    and all applicable escheat regulations, including the preparation of all filings associated
                    therewith.

          Xl. Policy Issuance and Processing Standards
                  No Policy shall be issued except pursuant to the terms and conditions of a Program.
                 Producer shall utilize the policy issuance systems described in a Program, and shall be responsible
                 for all costs associated with its implementation. New business Policies will be issued within fifteen
                 (15) days of the effective date, and renewal Policies will be issued by the renewal effective date. All
                 subsequent change endorsement transactions will be issued within thirty (30) days from the close of
                 the month in which the endorsement is effective. In addition, all mid-term cancellation notices, and
                 non-renewal notices shall be completed in a timely basis in compliance with statutory advance notice
                 requirenients to the named insured, loss payee, mortgagee, certificate holder and such other
                 persons as May be required by law or the terms of the policy to receive such notice.
                 AmTrust has the right to cancel or non-renew any Policies in accordance with applicable laws and
                 regulations. In addition, AmTrust reserves the right, in accordance with applicable law, to write any
                 particular line of insurance and to decline to accept any particular line of insurance and to accept or
                 decline to accept any particular risk or class of risks. In the event AmTrust exits a line of business or
                 a jurisdiction it will do so in accordance with applicable laws and regulations, including applicable
                 notice requirements.

          XII. Policy Expirations
                  Producer shall maintain accurate policy expiration lists. Except as provided for in the Termination
                  Provision below, policy expirations are the property of Producer, and Producer shall retain
                  ownership, use, and control of expirations during and after the term of this Agreement. Nothing
                  contained in this section shall interfere with AmTrust's obligation to reinstate or renew policies
                  pursuant to state law or regulation.




          KF&B N1PA                                        Page 6 of 12                                                       0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                       INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 14 of 113 06/09/2017
                                                                                 NYSCEF:




                                                                                                  AInTr Ugt UndelWaterS
                                                                                                  PR ANT ,061 F1WOS C...nutreo-




          XIII. Marketing and Advertising
                 Producer shall market the Program and shall perform such related marketing, sales and production
                 activities, and in so doing, shall comply with applicable laws and regulations concerning the
                 marketing and advertising of insurance and insurance related products:

                 Producer shall not use any forms or advertising materials describing any AmTrust product, or
                 otherwise use AmTrust's name or service marks without the prior written consent of AmTrust.

          XIV. Cooperation
                 Producer shall give immediate notice to AmTrust and to the claim administrator upon receipt of any
                 inquiries or complaints from policyholders, claimants, insurance departments, or other persons
                 relative to any claim arising under this Agreement. Producer is responsible for providing policy and
                 coverage verification to the claim administrator.
                 Producer shall give immediate notice to AmTrust of any non-claim inquiries or complaints from
                 policyholders, claimants, insurance departments, regulators, or other persons relative to any matter
                 arising under this Agreement, and shall promptly forward the original documents to AmTrust.
                 Producer shall at its sole cost cooperate with and assist AmTrust in investigating and defending
                 policy claims, in responding to policyholder or regulatory inquiries, in defending non-policy
                 complaints or legal actions, and in all other respects as necessary to effect the smooth
                 commencement, operation and, as applicable, termination of a Program, whether policies will be
                 serviced by Producer or AmTrust. This obligation shall survive termination of this Agreement.

          XV. Confidentiality of Information
                In connection with the performance of this Agreement; receiving party may have access to and
                receive disclosure of confidential or proprietary information owned by disclosing party and its
                affiliates including, but not limited to, information related to planned or existing business initiatives,
                organizational structure, actual and projected sales, profits, technology, computer systems, including
                computer hardware, software, source code, object code, documentation, methods of processing,
                methods of operation, the other party's products, product administration and management, and
                employees ("Confidential. Information"). Confidential Information shall not include information that (i)
                is or becomes generally known to the public not as a result of an improper disclosure hereunder; (ii)
                is rightfully in the possession of the receiving party prior to its disclosure in connection with this
                Agreement; (iii) is received in good faith and without restriction from a third party having a right to
                disclose it; or (iv) is independently developed without use or reference to Confidential Information.

                 Receiving party covenants and agrees that it will maintain disclosing party's Confidential Information
                 in confidence, using such degree of care as is appropriate to avoid unauthorized disclosure. Except
                 as otherwise permitted herein, receiving party covenants and agrees that it will not, directly or
                 indirectly, disclose any Confidential Information to any third party, except with disclosing party's prior
                 written consent, and shall not make use of Confidential Information for its own purposes or the
                 benefit of any person or entity other than disclosing party.

                 Producer agrees not to use any Confidential Information to purchase, sell, make any short sale of,
                 loan, grant any option for the purchase of, or otherwise transfer or dispose of any shares of AmTrust
                 Financial Services, Inc. ("AFSI") common stock (or other securities, warrants or other forms of
                 convertible securities outstanding or other rights to acquire such securities). Producer acknowledges
                 that (i) a purpose of this provision is so that that Producer and AmTrust will be in compliance with
                 Regulation FD promulgated by the Securities and Exchange Commission ("SEC") and other
                 applicable securities laws, and (ii) if Producer does not comply with the provisions of this Article XV,




          KF&B MPA                                          Page 7 0(12                                                           0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                  INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2     1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                          Page 15 of 113 06/09/2017
                                                                                  NYSCEF:




                                                                                                  ArnTrust Underwriters
                                                                                                  A, P.,rrlstA


                 AFS1 may be deemed by such action to be in violation of such laws and regulations, which could
                 have a material negative impact on the business of AmTrust and AFSI.

                 The provisions of this Article XV shall survive the termination of this Agreement.

          XVI. Intellectual Property
                  AmTrust will provide Producer access to certain proprietary systems developed by AmTrust,
                  including without limitation, the ANA system, PremProg and NOAH Claims system (collectively, the
                  "AmTrust IP"). Producer acknowledges and agrees that the AmTrust IP, including without limitation
                  program code, specifications, logic, design, ideas, techniques, know-how and procedures contained
                  therein and all related documentation are confidential intellectual property exclusively owned by
                  AmTrust. This Agreement does not grant and shall not be construed to grant any license or right to
                  use the AmTrust IP except as expressly authorized in writing by AmTrust. Producer and its
                  employees shall not disclose AmTrust IP or any part thereof to any third party, including affiliates,
                  except as expressly authorized by AmTrust. Producer shall not (a) use or access the AmTrust IP for
                  any purpose other than performing its duties under this Agreement; or (b) modify, enhance, reverse
                  engineer, delink, disassemble or decompile any of the AmTrust IP or part thereof. This section shall
                  perpetually survive termination of this Agreement.

          XVII. Insurance
                  Producer shall at all times while this Agreement is in effect and thereafter while there are any
                  obligations remaining under this Agreement maintain the following insurance policies at its sole cost
                  and expense:
                  A. Fidelity coverage with minimum liability limits of two hundred-fifty thousand dollars ($250,000)
                  B. Errors and omissions insurance with minimum limits of one million dollars ($1,000,000) with a
                       deductible not to exceed fifty thousand dollars ($50,000).
                  C. Commercial general liability insurance (including personal injury) covering Producer and its
                       employees in the minimum amount of one million dollars ($1,000,000) single Unlit per
                       occurrence.
                  D. Non-owned automobile liability insurance covering your employees in the minimum amount of
                       one million dollars ($1,000,000) single limit per occurrence; and
                  E. Workers Compensation insurance in at least the minimum amounts required to be maintained by
                       any applicable statute or regulation.
                  Such policies shall be with insurers rated no less than "A-" by A.M. Best Company and acceptable to
                  AmTrust. Producer shall provide AmTrust with evidence of such insurance on an annual basis, and
                  will immediately notify AmTrust in writing of any material change in terms or conditions, including any
                  lapse, increased deductibles, decrease in coverage or receipt of notice terminating coverage and of
                  any claim brought under the policy for business arising out of this Agreement.

          XVIII. Collateral
                  If a Program so specifies, Producer shall post collateral in a form and amount satisfactory to
                  AmTrust covering Producer's obligations. Such collateral shall be maintained in full force at all times
                  and may not be altered or amended without AmTrust's prior written approval.

          XIX. Indemnification
                  AmTrust will indemnify, defend and hold Producer, its directors, officers, employees and
                  representatives harmless against all civil and administrative liability, including reasonable attorney's
                  fees and costs of investigation and defense, arising out of the relationship of the parties under this
                  Agreement caused by AmTrust's act, error, or omission, except to the extent Producer has caused,
                  contributed to, or compounded such act, error, or omission. AmTrust will accept and pay all fines,
                  penalties, fees, administrative payments, and costs levied against AmTrust or Producer individually




          KF8,8 MPA                                         Page 8 of 12                                                  0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                  INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 16 of 113 06/09/2017
                                                                                 NYSCEF:




                                                                                                  AinTrust Underwriters
                                                                                                          nweAv OVIV405.




                 or jointly by any regulatory agency, governmental unit, or court for any violation of law or regulation
                 to the extent attributable to the error, omission, or act of AmTrust.
                 Producer will, as a condition precedent to AmTrust's indemnification obligations, give AmTrust
                 written notice upon receipt of any claim or legal action, complaints from policyholders, claimants,
                 insurance departments, or regulators relative to any matter covered by this Agreement. AmTrust will
                 be entitled but not required, to participate in or assume the defense of the Producer in any such
                 action. Producer agrees to cooperate fully in the handling of any such action.
                 Producer will indemnify, defend and hold AmTrust, its affiliates, and its and their directors, officers,
                 employees and representatives harmless against all civil and administrative liability, including
                 reasonable attorney's fees and costs of investigation and defense, arising out of the relationship of
                 the parties under this Agreement caused by Producer's act, error, or omission, or the act, error, or
                 omission of any person acting under the direction of Producer, including sub-agents, producers, and
                 brokers who place business through the Producer, except to the extent AmTrust has caused,
                 contributed to or compounded such act, error, or omission. Producer will accept and pay all fines,
                 penalties, fees, administrative payments, and costs levied against AmTrust or Producer individually
                 or jointly, by any regulatory agency, governmental unit, or court for any violation of law or regulation
                 attributable to the act, error, or omission of Producer. Producer shall be responsible to AmTrust for
                 all acts, errors, or omissions of sub-agents, producers, and brokers. In the event Producer fails to
                 adhere to the provisions of this. Agreement or the Underwriting Guidelines when quoting, binding,
                 underwriting or rating a Policy, whether intentional or not, Producer will immediately take lawful
                 actions necessary to remove or to reduce AmTrust's exposure on such unacceptable risks or limits,
                 and shall indemnify AmTrust for any damages related thereto.
                 In the event of a finding of comparative negligence, financial responsibility will be allocated pro rata.

                 The indemnities provided hereunder shall survive the termination of this Agreement.

          XX. Termination
                This Agreement shall remain in effect until terminated in accordance with the following provisions:

                 A. This Agreement or any Program covered under this Agreement may be terminated by either
                     party for any reason upon one hundred twenty (120) days written notice.
                 B. AmTrust may upon written notice to Producer, immediately modify Producer's authority or
                     terminate this Agreement or any Program covered under this Agreement in the event:
                     1. Reinsurance, or a portion thereof, applicable to the business covered by this Agreement is
                         cancelled or reduced by an AmTrust reinsurer, or
                     2. A reinsurer, captive or otherwise, providing reinsurance applicable to the business covered
                         by this Agreement, fails to timely provide collateral or other security required under the
                         applicable reinsurance agreement, or if such reinsurance agreement is suspended or
                         terminated.
                 C. The following shall constitute acts of material breach of this Agreement, which shall result in
                     termination, at AmTrust's option, of this Agreement or any Program covered under this
                     Agreement, immediately upon Producer's receipt of written notice of termination:
                     1. Abandonment, fraud, gross, or willful misconduct of Producer with respect to any obligations
                         under this Agreement.
                     2. Breach of Producer's fiduciary obligations to AmTrust.
                     3. Failure of Producer to account for, effect collection of, or remit Premium when due, failure to
                         pay monies due to ArnTrust, or failure to pay any sums for which it is responsible under the
                         terms of a Program.




          KF&B MPA                                         Pages.9 of 12                                                   0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                 INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 17 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                                MID-est Underwriters
                                                                                                       Firvn Cs•nt..0.v




                   4. Misapplication or misappropriation of funds of AmTrust or funds received by Producer for
                        AmTrust policyholders, or fails to pay any sums for which it is responsible under the terms of
                        a Program.
                   5. Continued or repeated material breach as outlined in paragraph D. of this Section XX.
                   6. The commencement of any regulatory or judicial proceeding for the administrative oversight
                        of Producer.
                   7. Breach of underwriting authority.
                   8. Producer or any of its directors, officers, or principals, commits an act of fraud,
                        abandonment, misappropriation of funds, material misrepresentation, willful misconduct or
                        gross negligence, or is the subject of an indictment or criminal investigation or conviction that
                        AmTrust, in its sole discretion, determines to adversely reflect on the integrity or
                        trustworthiness of Producer.
                   9. Producer undergoes a material change in ownership, or any key person identified in a
                        Program is no longer actively involved in business under this Agreement, whether due to
                        departure from Producer or other cause.
                   10. PrOducer becomes insolvent.
               D. The following shall constitute acts of material breach of this Agreement. If such breach is not
                   cured or substantially corrected within five (5) days from receipt by Producer of written notice of
                   such breach, at AmTrust's option, AmTrust may terminate this Agreement, or may terminate a
                   Program affected by the material breach.
                   1. The loss, suspension, or revocation of any license or certificate of authority of Producer that
                        is material to the performance of its duties under this. Agreement.
                   2. Producer receives less than a satisfactory rating on any audit or onsite review.
                   3. Failure by Producer to maintain required collateral.
                   4. Producer failure to administer a Program in accordance with its terms, including maintenance
                        of required collateral, whether or not the posting of the collateral is the responsibility of the
                        Producer or of some third party.
               E. With respect to material breach of this Agreement as outlined herein, and during the pendency of
                   any dispute with the Producer arising out of this Agreement, AmTrust may at its sole option and
                   in its sole discretion and without waiving any of its rights under this Agreement, elect to suspend
                   Producer's underwriting authority under a Program in lieu of terminating the Agreement,
                   establish new provisions concerning receipt of funds to require a lock-box or other account as
                   designated by AmTrust, and take other interim measures as it sees fit if it elects to extend to
                   Producer additional time to cure the breach.
               F. In the event this Agreement is terminated by AmTrust for any breach of this Agreement, the use
                   and control of expirations shall be vested in AmTrust. Any monies received by AmTrust through
                   the use and control of these expirations and records shall be applied, less reasonable expenses,
                   to the Producer's indebtedness. The Producer shall remain liable for any unpaid balances. Once
                   all material obligations have been satisfied in full, the rights to the use and control of such
                   expirations and related material information shall revert back to Producer to the extent they
                   remain in the control of AmTrust.
               G. In the event of termination for any reason, Producer shall be obligated to perform the duties
                   necessary to service all policies in force until all liability of AmTrust under such policies shall
                   have expired or terminated, or to take all reasonable steps necessary to effect a transfer of its
                   responsibilities to AmTrust, at AmTrust's discretion.
               H. At AmTrust's election, AmTrust may carry out the duties of Producer. Producer shall reimburse
                   AmTrust for reasonable expenses, including salaries, incurred in performing such duties.
               I. In the event of termination for any reason or in the event of suspension of underwriting authority
                   in lieu of termination as provided for in this Agreement, AmTrust may arrange for a lock-box
                   account for all funds collected subsequent to the date of termination
               J. Following termination, AmTrust may collect any outstanding indebtedness due AmTrust, at
                   Producer's expense, which should have been collected under this Agreement by Producer. No
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                         INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 18 of 113 06/09/2017
                                                                                 NYSCEF:




                                                                                                 Arnihist tiridorwriter4
                                                                                                  An korne9. 1,carcial Comp.ppi




                     commission shall be due Producer for any such sums collected, nor for any uncollected
                     Premiums.
                 K. Upon termination for any reason, Producer shall at its sole expense promptly return to AmTrust
                     all property of AmTrust, including but not limited to policies, manuals, forms, and data processing
                     software and hardware.

          XXI. Termination Rights and Injunctive Relief
                 Both Producer and AmTrust understand that this Agreement places responsibilities, duties, and
                 obligations upon Producer different from those of a normal insurance producer or agency contract.
                 Because this Agreement has been mutually entered into for a special purpose, Producer
                 acknowledges that this necessitates a different relationship. Producer therefore specifically agrees
                 not to pursue any regulatory review of the termination of this Agreement or require AmTrust to
                 comply with any statutory or regulatory provisions relating to notice, "run-off' or continuation of
                 business written that may now or hereafter be provided by statute or regulation in recognition of a
                 normal insurance producer or agency relationship. Furthermore, Producer shall not require
                 compliance by AmTrust of any obligations relating to termination of this Agreement other than those
                 provided for specifically herein.
                 Producer acknowledges that in the event of any threatened or actual breach of this Agreement by
                 Producer, AmTrust will suffer immediate and irreparable injury not compensable by monetary
                 damages and for which AmTrust will not have an adequate remedy available at law. Therefore, if
                 AmTrust institutes an action or proceeding to enforce the provisions of this Agreement, it shall be
                 entitled to obtain from a court of competent jurisdiction, without the posting of any bond or security,
                 such injunctive relief, restraining orders, specific performance, or other equitable relief as may be
                 necessary or appropriate to prevent or curtail any such threatened or actual breach. The foregoing
                 shall be in addition to any other rights or remedies AmTrust has at law or in equity.

          XXII, Entire Agreement
                 Each party acknowledges and agrees that this Agreement has been negotiated and entered into in
                 good faith and at arms length. This Agreement supersedes all previous verbal or written agreements
                 between Producer and AmTrust, and constitutes the full Agreement between the parties. Each
                 Program executed by the parties under this Agreement is a part of this Agreement and is subject to
                 all terms and conditions of this Agreement. To the extent that any Program or amendment thereto,
                 signed by both parties, changes the terms of this Agreement, the provisions of such Program or
                 Amendment shall control in respect to all business written under such Amendment or Program.
                 If any provision of this Agreement should be declared invalid er in conflict with the laws of any state,
                 such provision shall be interpreted to conform to such legal authority, and in all other respects the
                 Agreement shall remain in full force and effect.
                  The failure of AmTrust or Producer to enforce any obligation under this. Agreement shall not
                  constitute a waiver of any right under the Agreement, nor shall past waiver of any provision
                  constitute a course of conduct or a waiver in the future of "the same provision.

          XXII!. Representations
                  Producer represents and warrants that it has full power and authority to enter into this Agreement
                  and to perform the services provided for herein; its participation in this Agreement and performance
                  of its obligations contemplated herein does not and will not violate any law, rule, regulation,
                  judgment, or order of any court binding on it, or in any way violate or conflict with any agreement to
                  which it is a party or by which it may be bound; and that this Agreement is valid and binding on
                  Producer and enforceable against it in accordance with its terms.




          KF&B MPA                                         Page 11 of 12                                                          0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                      INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 19 of 113 06/09/2017
                                                                                 NYSCEF:




                                                                                                           UndFAVIllierS
                                                                                                  ter7,1xt A.:•-csociW ComixEW




          XXIV. Applicable Law
                 This Agreement shall be interpreted and governed by the laws of the State of New York without
                 regard to its rules regarding conflict of laws.
                 Producer consents to the jurisdiction of any federal or state court sitting in New York, New York with
                 respect to any action relating to this Agreement TO THE FULLEST EXTENT PERMITTED BY
                 LAW, PRODUCER AND AMTRUST WAIVE THE RIGHT TO A JURY TRIAL WITH RESPECT TO
                 ANY ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT.

          XXV. Notices
                All notices required under this Agreement shall be made in writing and shall be deemed given upon
                the delivery of notice personally, by overnight mail delivered by a nationally known courier service or
                by e-mail, to the following addresses:

                 AmTrust North America, Inc.                              KF&B, Inc. dba
                 C/0 AmTrust Underwriters, Inc.                           KF&B Program Managers Insurance Services
                 500 Enterprise Drive, Suite 3C                           425 West Broadway, Suite 408
                 Rocky Hill, CT 06067                                     Glendale, CA 91204
                 Attention: Regulatory Manager                            Attention: Michael Howery

                 or to Regulatory Manager at:
                 AUIRegulatorv@AmTrustGroup.Com


          The parties by their duly authorized representatives execute this Agreement to be effective on the date first
          written above:

                       ust Nort America, Inc. on behalf of                KF&B, Inc. dba
                         Insu ce Company                                  KF&B Pro ram. =nagets Insurance Services


                                                                                                                        eo>
                  (Sign ur                                                (Signs

                  Name: Christioher J. Bellis                             Nam


                  Date: WOO                                               Date:




          KF&B MPA                                         Page 12 0112                                                          0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                    INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 20 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                            AmTrust Underwrites
                                                                                             M171.44( Nvs.c2I,t,10;3001,




                                                      ADDENDUM
                                             To Managing Producer Agreement

                                                                            NUMBER 1
                                                                            EFFECTIVE DATE July 1, 2011

             This Addendum, effective July 1, 2011, is Made to the Managing Producer Agreement dated July 1,
             2011.

             Producer:      KF&B, Inc. dba Kr&B Program Managers Insurance Services
             Insurer:       AmTrust North America, Inc. on behalf of:
                            Wesco Insurance Company
                            (AmTrust)


                Program Name/Subject Business
                a. This alternative risk program is known as KRIS Limousine and Taxi Program, only for the
                    line(s) of business and only in the state(s) set forth in Exhibit A, as may be amended from
                    time to time, which is attached to and made part of this Agreement.


             2. Program Term
                a. All policies with effective dates on and between July 1, 2011 and June 30, 2012 (Program
                    Year 1).


             3. Premium Cap
                a. Your premium cap for Program Year 1 will be $20,000,000.


             4, Program. Commission
                 a. Provisional Commission
                     i. Your provisional commission for Program. Year 1 shall be as follows:
                        A. Your compensation in total shall be 20,5% of gross written premium and shall be
                            reduced by returns and cancellations. Your right to receive compensation shall at all
                            times be subordinate to our right to offset or apply such compensation against any
                            indebtedness of you to us.
                        B. Your compensation applies as follows:
                              (1) Retail Commission:                 13.5%
                              (2) Program Administration              7.0%,
                                                                     20.5%
                                Claim Administration Fees will be paid by AniTrust.
                        C. Provisional Commission Adjustment:
                            As payment in full for the performance of its obligations under this Agreement,
                            Producer shall be entitled to the following compensation:
                              (1) As respects Program Year 1, Producer shall be entitled to a provisional
                                    commission (Provisional Commission") of 20.5% of Gross Earned Premium
                                    assuming a provisional expected Loss Ratio of 60.0%. AmTrust shall be
                                    entitled to, and Producer shall be obligated to pay to AmTrust, a return
                                    commission on return premiums at the same rate as such commission is paid
                                    to Producer.



             KF&B MPA Addendum.1                              Page 1 of 4                                                  0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                  INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 21 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                              Pnlir oat Uncie.mvriters
                                                                                               Ar•




                              (2)   The Provisional Commission paid to Producer shall be subject to
                                    recalculation and adjustment by AmTrust to arrive at the actual commission
                                    payable to Producer ("Actual Commission") depending on the actual Loss
                                    Ratio as follows:
                                    (a) if the actual Loss Ratio is less than 60.0%, the Provisional Commission
                                          shall be adjusted upward at a rate of 1/3 to 1, increasing the
                                          commission by 1/3 of 1.0% for each 1% decrease in the actual Loss
                                          Ratio, until a maximum commission rate of 22.5% of Gross Earned
                                          Premium at an actual Loss Ratio of 54.0%;
                                    (b) in the event that the actual Loss Ratio for Program Year 1 shall exceed
                                          60.0%, the difference between the actual Loss Ratio and 60.0% shall
                                          be multiplied by the Gross Earned Premium for Program Year 1 and
                                          the result shall be carried forward and added to Losses incurred in the
                                          subsequent Program Years for the purpose of Loss Ratio calculation.

                                          The following chart Illustrates the commission parameters:

                                                                              Commission      Loss Ratio
                                                                               % on GEP
                                             Minimum & Provisional              20.5%                60.0%
                                                  Maximum                       22.5%                54.0%

                b. Sliding Scale Adjustment
                    i. Within ninety (90) days following the thirty-sixth (36w) month subsequent to the end of
                          each Program Year, ArnTrust will adjust the Provisional Commission in respect of each
                          Program Year on the basis of the actual Program Year results as reflected in AmTrust's
                          statutory books and records, in accordance with formula set forth above. At the end of
                          each subsequent twelve (12) month period, the Provisional Commission in respect of
                          each Program Year shall be adjusted by AmTrust on the basis of actual Program Year
                          results as reflected in AmTrust's books and records, until all losses have been fully and
                          finally settled in respect of business produced under this Agreement. The parties may by
                          mutual agreement agree to close out any Program Year calculation and arrive at a final
                          commission in respect of such Program Year, prior to the full and final settlement of such
                          Program Year.
                    ii. If as a result of any adjustment to the Provisional Commission, a recalculation is made of
                          the Actual Commission payable to the Producer, and as a result, the Actual Commission
                          due to the Producer is less than the adjusted Provisional Commission previously
                          allowed, the Producer shall be obligated to remit to AmTrust the difference no later than
                          the due date of the next Monthly Underwriting Report immediately following the date of
                          such calculation, and if the Actual Commission due to the Producer is greater than the
                          adjusted Provisional Commission previously allowed, then AmTrust shall remit to
                          Producer the difference arising out of such adjustment, concurrent with the delivery of
                          the next Monthly Underwriting Report immediately following the date any such
                          adjustment.
                    ill. All commission payments to the Producer are payment for performance of its obligations
                          under this Agreement and are made as long as the Producer is not in material breach of
                          this Agreement.
                    iv. Definitions
                          Gross Earned Premium (CEP) shall mean the earned portion of the direct written
                           premium collected under AmTrust policies attaching during the applicable Program Year,
                          including premium audits and all other premium adjustments, but excluding any Policy



             KE&B IMPA Addendum 1                               Page 2 of 4                                              0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                      INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 22 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                                  AmTrust Underwriters
                                                                                                  MHa:1M Petnozpi tjorura,..



                         related fees, any applicable late payment fees or other sums chargeable and/or due from
                         insureds in respect of such Policies.
                         Losses Incurred shall mean the sum of reported losses arid loss adjustment expense
                         paid as of the valuation date of calculation, the reported case loss and loss adjustment
                         expense reserves for outstanding loss and loss adjustment expense with respect to
                         losses incurred under Policies written during the term of each Program Year less realized
                         reinsurance recoveries. Reinsurance recoveries are to be taken into account only if the
                         GEP calculation includes a corresponding charge for such reinsurance purchased. If
                         AmTrust pays for any reinsurance and does not charge Producer for such purchase, the
                         Loss Ratio calculation will not consider any reinsurance.
                         Loss Ratio shall mean the fraction having a numerator equal Losses Incurred and a
                         denominator equal to the Gross Earned Premium.


             5. Claim Administrator: North American Risk Services (NARS)


             6, Policy Issuance System:
                 a. AmTrust Policy Issuance System installed in Producer's office (AmTrust System):
                     i. Producer is required to use the AmTrust System without modification or deviation for the
                           issuance of policies for the KF&B Limousine and Taxi Program as follows:
                           A. All of the Limousine business; and
                           B. For the portion of the Taxi business which will not be reported on a Monthly
                               Reporting Form.
                     ii. Producer's failure to comply with paragraph i., above will be considered a negligent act
                           and Producer's failure to comply with the terms and conditions of this Agreement and
                           may result in our enforcement of all remedies available under this Agreement.
                     iii. Producer will be responsible for all costs associated with the implementation of the
                           AmTrust System in Producer's office.

                 b. Producer Policy Issuance System (Producer System):
                     For the Taxi business which will be reported on a Monthly Reporting Form, Producer shall
                     issue such Policies in its own policy issuance system:
                     i. Producer will comply with AmTrust's Producer Policy Interface and Policy Documentation
                          Requirements and Timeline procedures which are attached to and made part of this
                          Agreement. Within forty-five (45) days of the effective date of the Program, in
                          accordance with this provision the Producer Policy Interface will be functioning and
                          Policies will be provided to AmTrust. If the Interface is not functioning within such forty-
                          five (45) days, Producer's authority under the Agreement may be suspended at
                          AmTrust's option until such time the Interface is properly functioning and Policies are
                          being provided to AmTrust as required by this provision. In addition, Producer will
                          provide AmTrust with access to its policy issuance system to allow AmTrust to obtain
                          Policy and underwriting information necessary to carry on its business.
                     ii. Producer will be required to update Producer's system in accordance with those loss
                          cost/rate, rule or form filings submitted on behalf of AmTrust either by national advisory
                          organizations (insurance Services Office/National Council On Compensation Insurance)
                          or independent bureaus and to support the effective dates of these filings, without
                          deviation, unless otherwise instructed in writing by AmTrust.
                     iii. Producer will be required to update Producer's System in accordance with all AmTrust
                          independent filings including but' not limited to loss cost multiplier revisions, rating plans
                          and rating factors and to support the effective dates of these filings, without deviation.



             KF&B MPA Adderdum 1                                  Page 3 of 4                                                  0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                         INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 23 of 113 06/09/2017
                                                                                 NYSCEF:




                                                                                                   AmTrust Uctrietveriters
                                                                                                     knIkure Prenaul r:tinment




                      iv. Producer will provide all required statistical data for AmTrust to comply with data
                            reporting requirements to its statistical agent and to its internal accounting system via the
                            agency interface files with the AmTrust System and within the timeframes required both
                            by the AmTrust System and our statistical agents, without exception.
                      v. Producer will prepare and submit on a weekly basis a policy log that will capture all
                            information we require in lieu of a physical policy. This information will include Program
                            Name, Agent, LOB, Policy Number, New/ Renewal, Insured's Name, Effective Date,
                            Expiration Date, Issue Date, Cancellation Date, Reinstatement Date, Address, Fed ID
                            number, Location/ State.
                      vi. Producer will provide AmTrust with electronic copies of all policies for each risk written in
                            a manner as agreed to by AmTrust. Such electronic copies will include: declaration
                            page(s), schedules, coverage parts, rating worksheets, and all forms and endorsements.
                      vii. Producer will provide for any other data or reports as directed by AmTrust.
                      viii. Producer's failure to comply with paragraphs i. through vii., above will be considered a
                            negligent act and Producer's failure to comply with the terms and conditions of this
                            Agreement and may result in our enforcement of ail remedies available under this
                            Agreement. In addition, if the Agreement or program is terminated or if Producer does
                            not comply with paragraph i. above, In addition to providing AmTrust access to its policy
                            issuance system as required above, Producer will upon request, provide AmTrust with
                            access to any other supplemental databases and systems to allow AmTrust to secure
                             data necessary to carry on its business.


             7. Other Information:
                 For all policies issued through AmTrust's System, AmTrust will, upon Producer's request,
                 provide to Producer the information set forth in Section A.1. of Article X. of this Agreement.


             This Addendum is an amendment to the Managing Producer Agreement. All references to the
             Managing Producer Agreement shall be deemed to refer to the Managing Producer Agreement, as
             amended hereby.

             To the extent any provision of this Addendum shall be inconsistent with any provision of the
             Managing Producer Agreement, then the provision of this Addendum shall control and such
             inconsistent provisions shall be deemed amended, so that, as amended, such provisions shall be
             consistent with the provisions of this addendum.

             The parties by their duly authorized representatives execute this Addendum to be effective on the
             date first written above:

                Tr st North America, Inc. on behalf of                  KF&B, Inc.

            /el
              ech olog Insurance Company, Inc.
              act, sal  surance Company
             W co surance Company
                                                                        dba KF&B Program Managers Insurance
                                                                        Services



                                                                        (signet

             Name                                                       Nam

             Date:                                                      Date:



             KF&B MPA Addendum 1                                   Page 4 of 4                                                   0711
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                             INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 24 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                           AnYit ust Undtvwriters




                                                       EXHIBIT A
                                             To Managing Producer Agreement

                                                                            EFFECTIVE DATE July 1, 2011

             This Exhibit A„ effective the 1st day of July, 2011, is attached and made part of the Managing
             Producer Agreement dated July 1, 2011..

             Producer:         KF&B, Inc. dba KF&B Program Managers Insurance Services
             Insurer:          AmTrust North America, Inc. on behalf of:
                               Wesco Insurance Company
                               (collectively, AmTrust)

             Program:          KF&B LitnOutine and Taxi Program


             Producer is authorized pursuant to the terms and conditions of the Agreement to produce
             Subject Business on behalf of each insurer listed above, only in the states indicated below, for
             the lines of business where the insurer is authorized and has approved filings.



                              States        CA       GL
                        Alabama
                        Alaska
                        Arizona
                        Arkansas
                        California
                        Colorado
                        Connecticut
                        Delaware             ✓       ✓
                        DC                   ✓       ✓
                        Florida              ✓       ✓
                        Georgia
                        Hawaii
                        Idaho
                        Illinois             ✓       ✓
                        Indiana              ✓       ✓
                        Iowa                 ✓   1   7
                        Kansas               ✓       ✓
                        Kentucky             ✓       ✓
                        Louisiana.           ✓       ✓
                        Maine
                         Maryland            ✓       ✓
                        Massachusetts
                        Michigan             f       V
                         Minnesota
                         Mississippi


             KF&B MPA. Exhibit A [states]                     Page 1 of 2                                       070111
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                               INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 25 of 113 06/09/2017
                                                                                NYSCEF:




                                                                            AnlIr LISt UnCierWriterS
                                                                            M. AMTS: AA




                              States            CA    GL
                         Missouri
                         Montana                ,./   ✓
                         Nebraska               i     ✓
                         Nevada
                         New Hampshire          1     ✓
                         New Jersey
                         New Mexico             ,/    ✓
                         New York               i     ✓
                         North Carolina         ✓     J
                         North Dakota           1     v'
                         Ohio                   ✓
                         Oklahoma
                         Oregon
                         Pennsylvania           ,/    ✓
                         Rhode Island
                         South Carolina
                         South Dakota
                         Tennessee
                         Texas
                         Utah                   Nt    ✓
                         Vermont
                         Virginia
                         Washington.
                         West Virginia          ./    ✓
                         Wisconsin
                         Wyoming


                    Key:
                    CA      Commercial Automobile Liability
                    GL      General Liability
                    ✓       Available
                            Not Available




             KF&B MPA Exhibit A [states)                      Page 2 of 2                         070111
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                      INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 26 of 113 06/09/2017
                                                                                 NYSCEF:



                                                                                           AmTrust Underwriters
                                                                                           Ati mfoust.Frond:id Cixrpasre


                                                         AMENDMENT 1
                                               to MANAGING PRODUCER AGREEMENT

          This Amendment, effective the 1st day of July, 2012 (Effective Date) is made to the Managing Producer
          Agreement (MPA) entered into July 1, 2011 by and between AmTrust North America, Inc. on behalf of
          Wesco Insurance Company (collectively, AmTrust); and KF&B, Inc. dba KF&B Program Managers
          Insurance Services (Producer).

                                                          WITNESSETH:

          Intending to be legally bound, in consideration of the mutual covenants of the parties set forth in the MPA
          and for other good and valuable consideration, receipt and sufficiency of which is hereby acknowledged, it
          is hereby agreed by and between AmTrust and Producer:

          1. Article II. Producer's Authority, Section B. is deleted in its entirety and replaced with the following:

              II. Producer's Authority
                   B. Producer agrees to perform the functions specified in a Program in accordance with the highest
                       standards of the industry and pursuant to the standards and procedures set forth in a Program,
                       including compliance with all Underwriting Guidelines and directives issued by AmTrust from
                       time to time. Producer understands and agrees to produce Policies in accordance with
                       applicable AmTrust filings. Producer agrees to maintain a sufficient staff of competent and
                       trained personnel to perform its duties.

          2. The last paragraph in Article IX. Maintenance of Books and Records, is deleted in its entirety and
             replaced with the following:

              IX. Maintenance of Books and Records
                  With respect to all information maintained in electronic form, Producer is responsible for
                  maintaining the security and integrity of such Records, and of AmTrusf s systems in accordance
                  with the terms set forth in Article XV. below.

          3. Article XV. Confidentiality of Information, is deleted in its entirety and replaced with the following:

              XV. Protection of Information
                 A. Confidential Information:
                     1. In connection with the performance of this Agreement, receiving party may have access to
                        and receive disclosure of confidential or proprietary information owned by disclosing party
                        and its affiliates including, but not limited to, information related to planned or existing
                        business initiatives, Records (as defined in Article IX. Above) organizational structure,
                        actual and projected sales, profits, technology, computer systems, including computer
                        hardware, software, source code, object code, documentation, methods of processing,
                        methods of operation, the other party's products, product administration and management,
                        and employees ("Confidential Information"). Confidential Information shall not include
                        information that (i) is or becomes generally known to the public not as a result of an
                        improper disclosure hereunder; (ii) is rightfully in the possession of the receiving party prior
                        to its disclosure in connection with this Agreement, (iii) is received in good faith and without
                        restriction from a third party having a right to disclose it; or (iv) is independently developed
                        without use or reference to Confidential Information.
                     2. Receiving party covenants and agrees that it will maintain disclosing party's Confidential
                        Information in confidence, using such degree of care as is appropriate to avoid
                        unauthorized disclosure. Except as otherwise permitted herein, receiving party covenants
                         and agrees that it will not, directly or indirectly, disclose any Confidential Information to any
                         third party, except with disclosing party's prior written consent, and shall not make use of

          Amendment [NPI-Compiience/Anti Corruption)           Page 1 of 3                                                 Edition 04112
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                          INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 27 of 113 06/09/2017
                                                                                 NYSCEF:




                           Confidential Information for its own purposes or the benefit of any person or entity other
                           than disclosing party.
                       3. Producer agrees not to use any Confidential Information to purchase, sell, make any short
                           sale of, loan, grant any option for the purchase of, or otherwise transfer or dispose of any
                           shares of AmTrust Financial Services, Inc, ("AFSI") common stock (or other securities,
                           warrants or other forms of convertible securities outstanding or other rights to acquire such
                           securities). Producer acknowledges that (i) a purpose of this provision is so that that
                           Producer and AmTrust will be in compliance with Regulation ED promulgated by the
                           Securities and Exchange Commission ("SEC") and other applicable securities laws, and (ii)
                           if Producer does not comply with the provisions of this Article XV, AFSI may be deemed by
                           such action to be in violation of such laws and regulations, which could have a material
                           negative impact on the business of AmTrust and AFSI.

                  13, Nonpublic Personal information:
                      1. Producer agrees that during the term of this Agreement, Producer may receive or be given
                         access to information, which may include nonpublic personal information (NPI) as such is
                         defined in applicable state and federal privacy and data security laws and regulations
                         (Privacy & Data Laws) relating to AmTrust's employees, customers, policyholders or
                         claimants.
                      2. Accordingly, Producer agrees to maintain effective information security policies and
                         procedures that include administrative, technical and physical safeguards designed to a)
                         ensure the security of NPI, b) protect against anticipated threats or hazards to the security
                         or integrity of NPI, c) protect against unauthorized access or use of NPI, and d) provide all
                         NPI to AmTrust, upon its request, or ensure the proper disposal of NPI (Security
                         Procedures). Producer further agrees to immediately notify AmTrust of any actual or
                         potential data breach involving NPI and to appropriately document any and all corrective
                         actions taken by Producer. Producer represents and warrants that it will contractually
                         require its subcontractors to comply with Privacy & Data Laws and to maintain Security
                         Procedures.
                      3. Producer agrees to indemnify and hold AmTrust, its directors, officers, employees and
                         representatives harmless against any and all loss, damage and expenses, including
                         reasonable attorney's fees, cost of investigation and defense, for any data breach resulting
                         from an act or omission of Producer or of Producer's subcontractors.

                   C. Intellectual Property
                      AmTrust will provide Producer access to certain proprietary systems developed by AmTrust,
                      including without limitation, the ANA system, PremProg and NOAH Claims system
                      (collectively, the "AmTrust IP"). Producer acknowledges and agrees that the AmTrust IP,
                      including without limitation program code, specifications, logic, design, ideas, techniques,
                      know-how and procedures contained therein and all related documentation are confidential
                      intellectual property exclusively owned by AmTrust. This Agreement does not grant and shall
                      not be construed to grant any license or right to use the AmTrust IP except as expressly
                      authorized in writing by AmTrust. Producer and its employees shall not disclose AmTrust IP or
                      any part thereof to any third party, including affiliates, except as expressly authorized by
                      AmTrust. Producer shall not (a) use or access the AmTrust IP for any purpose other than
                      performing its duties under this Agreement; or (b) modify, enhance, reverse engineer, delink,
                      disassemble or decompile any of the AmTrust IP or part thereof.

                   D. Records
                      1. Producer shall have in place prior to the commencement of any activity under this
                         Agreement a disaster recovery plan, designed to protect all Records required to be
                         maintained under this Agreement from any catastrophe, disaster, or unforeseen occurrence
                         that could damage such Records.
                      2, Producer shall implement a comprehensive written information security program including
                         provision of adequate security in the interface between AmTrust and Producer.


          KF&B Amendment 1 [NPI-Compliance/Anti Corruption]   Page 2 of 3                                           0712
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                            INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 28 of 113 06/09/2017
                                                                                 NYSCEF:




                       3. At AmTrust's request, Producer shall be obligated to provide copies of such disaster
                           recovery plan and/or comprehensive written information security program.

                  E. In the event Producer violates any provisions set forth in this Article XV., AmTrust maintains
                     the right to claim damages or seek any available legal or equitable remedies, including an
                     injunction to prevent continued or further violations of this Article XV.

                  F. The provisions of this Article XV shall survive the termination of this Agreement.

          4. Article XVI. Intellectual Property, is be deleted in its entirety and replaced with the following:

              XVI. Compliance
                 A. Producer warrants and represents that it shall abide by the requirements of the insurance laws
                     and regulations of the states in which it will operate on behalf of AmTrust, and shall maintain all
                     licenses necessary to transact the business described in a Program. In addition, Producer shall
                     in all other respects act in full compliance with applicable legal requirements, including but not
                     limited to laws governing consumer disclosures and privacy, remuneration disclosures, U.S.
                     Treasury Department's Office of Foreign Assets Control (OFAC) regulations and other laws
                     and regulations

                  B. Producer warrants and represents that it (nor any of its officers, directors, stockholders,
                     employees or agents) has not offered, paid, promised to pay, or authorized the payment of any
                     money, or anything of value to (a) any foreign official, or (b) any person, while knowing, or
                     having reason to know, that all or a portion of such money or thing of value will be offered or
                     given for any of prohibited purposes under the anti-corruption laws. Producer and everyone
                     retained by Producer covenant that it will not violate, nor cause AmTrust to violate any
                     applicable anti-corruption laws in connection with its business dealings with AmTrust in any
                     country. Producer agrees that should it learn of or have reason to know of any activities in
                     connection with the representation of AmTrust which may constitute a violation of the Foreign
                     Corrupt Practices Act (FCPA), the UK Bribery Act or applicable local country anti-corruption
                     laws, it will immediately advise AmTrust.

          Except as set forth above, the provisions of the Managing Producer Agreement shall remain unchanged.

          In Witness Whereof, the parties have caused this Amendment No. 1, effective on the date set forth above,
          to be executed by duly authorized representatives:

          AmT. t Nort          erica, Inc., on behalf of            KF&B, Inc. dba
          W-    insu           Company                              KF&B Program Man e s Insurance ervices



          (s g                                                      ( gnature)

          Name: Christopher J. Bellis                               Name:                                         E tiP
          Date:    ilblj dot?.                                      Date:




          KF&B Amendment 1 [NPI-Compliance/Anti Corruption]    Page 3 of 3                                            0712
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                           INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 29 of 113 06/09/2017
                                                                                NYSCEF:


                                                                                                     ArnTrust Underwriters
                                                                                                     AA ArnTiust Furl Comm,/




                                                       ENDORSEMENT
                                             To MANAGING PRODUCER AGREEMENT

                                                                             NUMBER 1
                                                                             EFFECTIVE DATE: July 1, 2012

            This Endorsement, effective the 1st day of July 2012, is made to the Managing Producer Agreement
            dated July 1, 2011 by and between AmTrust North America, Inc. on behalf of Wesco Insurance Company
            (AmTrust); and KF&B, Inc. dba KF&B Program Managers Insurance Services (Producer), as amended
            and endorsed (MPA).

            Whereas, Producer is an appointed agent and serves as an underwriting manager on behalf of AmTrust
            pursuant to terms and conditions of the MPA;

            Now, therefore, intending to be legally bound, in consideration of the mutual covenants of the parties set
            forth in the MPA and for other good and valuable consideration, receipt and sufficiency of which is hereby
            acknowledged, it is hereby agreed by and between AmTrust and Producer, that:

            Addendum 1 for the KF&B Limousine and Taxi Program is hereby amended as follows:

            1. Number 2. Program Term shall be amended by adding a new Subsection b. as follows:

                    2. Program Term
                        b. All policies with effective dates on or between July 1, 2012 and June 30, 2013 (Program
                            Year 2).

            2. Number 3. Premium Cap shall be amended by adding a new Subsection b. as follows:

                    3. Premium Cap
                       b. Your premium cap for Program Year 2 will be $20,000,000.

            3. Number 4, Program Commission shall be amended as follows:

                Subsection 4,a Provisional Commission is amended by adding a new Subparagraph 4.a.ii, as follows:

                    4. Program Commission
                       a. Provisional Commission
                           ii, Your provisional commission for Program Year 2 shall be as follows:
                                A. Your compensation in total shall be 20.5% of gross written premium and shall be
                                    reduced by returns and cancellations. Your right to receive compensation shall
                                    at all times be subordinate to our right to offset or apply such compensation
                                    against any indebtedness of you to us.
                                B. Your compensation applies as follows:
                                    (1) Retail Commission:                       13.5%
                                    (2) Program Administration                    7.0%
                                                                                 20.5%
                                    Claim Administration Fees will be paid by AmTrust.
                                C. Provisional Commission Adjustment:
                                    As payment in full for the performance of its obligations under this Agreement,
                                    Producer shall be entitled to the following compensation:
                                    (1)     As respects Program Year 2, Producer shall be entitled to a provisional
                                             commission ("Provisional Commission") of 20.5% of Gross Earned
                                            Premium assuming a provisional expected Loss Ratio of 60.0%. AmTrust
                                             shall be entitled to, and Producer shall be obligated to pay to AmTrust, a
                                            return commission on return premiums at the same rate as such
                                            commission is paid to Producer.


            KF&B MPA End 1 iLlmo/Taxi-PY21                          1 of 2                                              0712
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                  INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2    1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                         Page 30 of 113 06/09/2017
                                                                                 NYSCEF:



                                                                                                          ArnTrust Underwriters
                                                                                                          MirdwrhArrintrxraicornparvy




                                         (2)   The Provisional Commission paid to Producer shall be subject to
                                               recalculation and adjustment by AmTrust to arrive at the actual commission
                                               payable to Producer ("Actual Commission") depending on the actual Loss
                                               Ratio as follows:
                                               (a) if the actual Loss Ratio is less than 60.0%, the Provisional
                                                     Commission shall be adjusted upward at a rate of 1/3 to 1,
                                                     increasing the commission by 1 /3 of 1.0% for each 1.0% decrease in
                                                     the actual Loss Ratio, until a maximum commission rate of 22.50%
                                                     of Gross Earned Premium at an actual Loss Ratio of 54.0%;
                                               (b) in the event that the actual Loss Ratio for Program Year 2 shall
                                                     exceed 60.0%, the difference between the actual Loss Ratio and
                                                     60.0% shall be multiplied by the Gross Earned Premium for Program
                                                     Year 2 and the result shall be carried forward and added to Losses
                                                     Incurred in the subsequent Program Years for the purpose of Loss
                                                     Ratio calculation.

                                               The following chart illustrates the commission parameters:

                                                                                   Commission %          Loss Ratio
                                                                                      on OEF
                                                     Minimum & Provisional            20,50%                60.00%
                                                           Maximum                    22.50%                54.00%

            4. Number 6. Policy Issuance System is deleted in its entirety and replaced with the following:

                a.       AmTrust Policy Issuance System installed in Producer's Office (AmTrust System):
                         i,   Producer is required to use the AmTrust System without modification or deviation for the
                              issuance of policies for the KF&B Limousine and Taxi Program.
                         ii. Producer's failure to comply with paragraph i., above will be considered a negligent act and
                              Producer's failure to comply with the terms and conditions of this Agreement and may result
                              in our enforcement of all remedies available under this Agreement.
                         iii. Producer will be responsible for all costs associated with the implementation of the AmTrust
                              System in Producer's office.


            Except as expressly modified herein, the terms and conditions of the Managing Producer Agreement shall
            remain and continue in full force. All references to the Managing Producer Agreement in any agreement,
            instrument or writing shall be deemed to refer to the Managing Producer Agreement as amended hereby.

            The parties hereto by their duly authorized representatives have executed this Endorsement to be
            effective on the date first written above.

            AmTr          North America, Inc. on behalf of                KF&B, Inc.
            We            sure     ompany                                 dba KF&B Program Managers Insurance
                     e
                                                                          Services



             Sign             )                                           (Signature

            Name: Christibh7 J. Bellis                                     Name:

            Date:                  (5b/Z—                                  Date:




            KF&B MPA End 1 [Limo/Taxi-PY2]                              2 of 2                                                  0712
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                      INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 31 of 113 06/09/2017
                                                                                NYSCEF:



                                                                                          AmTrust Underwriters
                                                                                          An knisat Mancini Company




                                                     EXHIBIT A
                                           To Managing Producer Agreement

                                                                          EFFECTIVE DATE July 1, 2012

            This Exhibit A, effective the 151 day of July, 2012 is attached and made part of the Managing
            Producer Agreement dated July 1, 2011.

            Producer:        KF&B, Inc. dba KF&B Program Managers Insurance Services
            Insurer:         AmTrust North America, Inc. on behalf of:
                             Wesco Insurance Company
                             (collectively, AmTrust)

            Program:         KF&B Limousine and Taxi Program


            Producer is authorized pursuant to the terms and conditions of the Agreement to produce
            Subject Business on behalf of each insurer listed above, only in the states indicated below, for
            the lines of business where the insurer is authorized and has approved filings.



            PE
             AK
                CA               MI
                        1111111111111411
                                                 States
                                                   KY
                                                        CA
                                                         ✓
                                                                     GI.
                                                                      v
                                                                                    States
                                                                                     NY
                                                                                                 CA
                                                                                                  v
                                                                                                     GL
                                                                                                      Y
                AL                                 LA    ✓           i               OH           v ' v
                AR M                              MA                                 OK           y   v
                AZ 11111111Nam                    MD     v            Y              OR           Y   y
                CA INEMIUMI                       ME     ✓            v               PA          v   Y
                CO NM111 1                         MI    v           i                RI
                                                         Y           i --)                                      i
            Inallaraligliall                      MN
                                                         v           i
                                                                                      SC
                                                                                                   v            v
                DC 1112111111111.1                MO                                  SD
                                                                     v                             v            v
                DE lirdilliall                    MS 1 ✓
                                                         y           Y
                                                                                      TN
                                                                                                   v            v
                FL MN                              MT                                 TX
                                                         v           v                             v            v
                GA 11101111E1111                   NC
                                                         ✓           Y
                                                                                      UT
                                                                                                   y            v
            11111111111111111111                   ND                                 VA
                                                                     i                             i            i
                IA 11141111111111111               NE    ✓                            VT
                ID
                 IL
                IN      EE
                KS IMIIIIIIMS
                                                   NH
                                                   NJ
                                                   NM
                                                   NV
                                                         ✓
                                                         ✓
                                                                      V
                                                                      v
                                                                                     WA
                                                                                      WI
                                                                                     WV
                                                                                     WY
                                                                                                   v
                                                                                                   v
                                                                                                   i
                                                                                                   v
                                                                                                                 v
                                                                                                                 v
                                                                                                                 v
                                                                                                                 v


                  Key:
                  CA Commercial Automobile
                  G    General Liability
                   V Available
                       Not Available



            KF&B MPA Ex. A [states]                  Page 1 of 1                                     070112
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                     INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 32 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                          A :1Tr ust Undep,vritets




                                                      AMENDMENT 2
                                            to MANAGING PRODUCER AGREEMENT

            This Amendment, effective the 1st day of July, 2013 (Effective Date) is made to the Managing Producer
            Agreement (MPA) entered into July 1, 2011 by and between AmTrust North America, Inc. on behalf of
            Wesco Insurance Company (collectively, AmTrust); and KF&B, Inc. dba KF&B Program Managers
            Insurance Services (Producer), as amended and endorsed (MPA).

            Intending to be legally bound, In consideration of the mutual covenants of the parties set forth in the MPA
            and for other good and valuable consideration, receipt and sufficiency of which is hereby acknowledged, it
            is hereby agreed by and between AmTrust and Producer that the MPA will be amended as follows:

            Whereas, Technology Insurance Company, Inc. (TIC), a New Hampshire domiciled, duly licensed
            insurance company, is an insurance company affiliate of AmTrust North America, Inc.; and

            Whereas, TIC wishes to appoint Producer to serve as an underwriting manager on its behalf, pursuant to
            the terms and conditions of the MPA; and

            Whereas, Producer accepts the appointment to serve as underwriting manager on behalf of TIC, pursuant
            to the terms and conditions of the MPA.

            Now, therefore, intending to be legally bound, in consideration of the mutual covenants of the parties set
            forth in the MPA and for other good and valuable consideration, receipt and sufficiency of which is hereby
            acknowledged, it is hereby agreed by and between AmTrust and Producer as follows:

               The first paragraph of the MPA is amended to include TIC as an AmTrust party to the MPA, and

            2. The parties to the MPA acknowledge and agree that upon the Effective Date, forward, the MPA shall
                be read and construed to include TIC in all references to AmTrust throughout the MPA.

            Except as set forth above, the provisions of the MPA shall remain unchanged.

            In Witness Whereof, the parties have caused this Amendment, effective on the date set forth above, to be
            executed by their duly authorized representatives:

            AmTrust North America, Inc., on behalf of:                      KF&B, Inc. dba
            W9Scd Insurance Company                                         KF&B Program Managers Insurance
            Techriology Insurance Company, Inc.                             Services

                                                                                    /-/


                                                                            (sig natur

                                                                            Name:


                                                                            Date:




           KF&B MA Amendment 2 [TIC]                          Page 1 of 1                                                 0713
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 33 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                                               re
                                                                                                        AmTrust Underwriters
                                                                                                               F MS:4 C-C,IWN




                                                        ENDORSEMENT
                                              To MANAGING PRODUCER AGREEMENT

                                                                               NUMBER 2
                                                                               EFFECTIVE DATE: July 1, 2013

              This Endorsement, effective the 1st day of July, 2013, is made to the Managing Producer Agreement
              dated July 1, 2011 by and between AmTrust North America, Inc. on behalf of Wesco Insurance Company
              and Technology Insurance Company, Inc. (collectively AmTrust); and KF&B, Inc. dba KF&B Program
              Managers Insurance Services (Producer), as amended and endorsed (MPA).

              Whereas, Producer is an appointed agent and serves as an underwriting manager on behalf of AmTrust
              pursuant to terms and conditions of the MPA;

              Now, therefore, intending to be legally bound, in consideration of the mutual covenants of the parties set
              forth in the MPA and for other good and valuable consideration, receipt and sufficiency of which is hereby
              acknowledged, it is hereby agreed by and between AmTrust and Producer, that:

              Addendum 1 for the KF&B Limousine and Taxi Program is hereby amended as follows:

                  Number 1. Program Name/Subject Business is amended by adding a new Subsection b. as follows:

                           b. Effective as of July 1, 2013 forward, for AmTrust's Specialty Program segment:
                                i.  Producer is appointed as the dedicated program manager for Subject Business
                                    except in the states of Oregon and Washington.
                                ii. Producer will submit all Subject Business to AmTrust. If AmTrust declines any
                                    Subject Business, Producer may place such declined business with a third party
                                    carrier.

                  Number 2. Program Term shall be amended by adding a new Subsection c. as follows:

                           c.   Effective as of July 1, 2013, the Program Term will continue with automatic annual
                                renewals, unless terminated sooner in accordance with the terms of this agreement.
                                Each annual period will be a Program Year, which shall include:
                                i. All policies with effective dates on or between July 1, 2013 and June 30, 2014
                                    (Program Year 3).
                                ii. All policies with effective dates on and between July 1 and subsequent June 30
                                    (Program Year 4 and later).

                  Number 3. Premium Cap shall be amended by adding a new Subsection c. as follows:

                           b. Your premium cap for Program Year 3 and each subsequent Program Year will be
                               $20,000,000.

                  Number 4. Program Commission is amended by adding a new Subparagraphs 4.a.lii. and 4.a.iv. as
                  follows:

                                4.a.iii. Your provisional commission for Program Year 3 shall be as follows:
                                          A. Your compensation in total shall be 21.5% of gross written premium and shall
                                              be reduced by returns and cancellations. Your right to receive compensation
                                              shall at all times be subordinate to our right to offset or apply such
                                              compensation against any Indebtedness of you to us.




             KF&B MPA Endorsement 2                                   1 of 3                                           0713
             [LimofTaxi — PY3 continuous)
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                      INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 34 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                                             AmTrust Underwriters




                                             B. Your compensation applies as follows:
                                                 (1) Retail Commission:                13.5%
                                                 (2) Program Administration             8.0%
                                                                                       21.5%
                                             C. Provisional Commission Adjustment:
                                                 As payment in full for the performance of its obligations under this
                                                 Agreement, Producer shall be entitled to the following compensation:
                                                 (1) As respects Program Year 3, Producer shall be entitled to a provisional
                                                       commission ("Provisional Commission") of 21.5% of Gross Earned
                                                       Premium assuming a provisional expected Loss Ratio of 60.0%.
                                                       AmTrust shall be entitled to, and Producer shall be obligated to pay to
                                                       AmTrust, a return commission on return premiums at the same rate as
                                                       such commission is paid to Producer.
                                                 (2) The Provisional Commission paid to Producer shall be subject to
                                                       recalculation and adjustment by AmTrust to arrive at the actual
                                                       commission payable to Producer ("Actual Commission") depending on
                                                       the actual Loss Ratio as follows:
                                                       (a) if the actual Loss Ratio is less than 60.0%, the Provisional
                                                             Commission shall be adjusted upward at a rate of 1/3 to 1,
                                                             increasing the commission by 1/3% for each 1.0% decrease in
                                                             the actual Loss Ratio;
                                                       (b) in the event that the actual Loss Ratio for Program Year 3 shall
                                                             exceed 60.0%, the difference between the actual Loss Ratio and
                                                             60.0% shall be multiplied by the Gross Earned Premium for
                                                             Program Year 3 and the result shall be carried forward and
                                                             added to Losses Incurred in subsequent Program Years for the
                                                             purpose of Loss Ratio calculation.

                                                       The following chart illustrates the commission parameters:

                                                                                           Commission %             Loss Ratio
                                                                                             on GEP
                                                            Minimum & Provisional             21.5%                   60.0%
                                                                                              +1/3%                  <60.0%

                                 4.a.iv. Your provisional commission for Program Year 4 shall be as follows:
                                          A. Your compensation in total shall be 22.5% of gross written premium and shall
                                              be reduced by returns and cancellations. Your right to receive compensation
                                              shall at all times be subordinate to our right to offset or apply such
                                              compensation against any indebtedness of you to us.

                                             B. Your compensation applies as follows:
                                                 (1) Retail Commission:                13.5%
                                                 (2) Program Administration             9.0%
                                                                                       22.5%
                                             C. Provisional Commission Adjustment:
                                                 As payment in full for the performance of its obligations under this
                                                 Agreement, Producer shall be entitled to the following compensation:
                                                 (1) As respects Program Year 4, Producer shall be entitled to a provisional
                                                       commission ("Provisional Commission") of 22.5% of Gross Earned
                                                       Premium assuming a provisional expected Loss Ratio of 60.0%.
                                                       AmTrust shall be entitled to, and Producer shall be obligated to pay to
                                                       AmTrust, a return commission on return premiums at the same rate as
                                                       such commission is paid to Producer.



              KF&B MPA Endorsement 2                                       2 of 3                                           0713
              [Limo/Taxi — PY3 continuous]
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                 INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 35 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                                                 .111

                                                                                                        Arril? ust Underwriter




                                             (2)   The Provisional Commission paid to Producer shall be subject to
                                                   recalculation and adjustment by AmTrust to arrive at the actual
                                                   commission payable to Producer ("Actual Commission") depending on
                                                   the actual Loss Ratio as follows:
                                                   (a) if the actual Loss Ratio is less than 60.0%, the Provisional
                                                         Commission shall be adjusted upward at a rate of 1/3 to 1,
                                                         increasing the commission by 1/3% for each 1.0% decrease in
                                                         the actual Loss Ratio;
                                                   (b) in the event that the actual Loss Ratio for Program Year 4 shall
                                                         exceed 60.0%, the difference between the actual Loss Ratio and
                                                         60.0% shall be multiplied by the Gross Earned Premium for
                                                         Program Year 4 and the result shall be carried forward and
                                                         added to Losses Incurred in subsequent Program Year for the
                                                         purpose of Loss Ratio calculation.

                                                   The following chart illustrates the commission parameters:

                                                                                       Commission %             Loss Ratio
                                                                                          on GEP
                                                        Minimum & Provisional             22.50%                  60.0%
                                                             Maximum                       +1/3%                 <60.0%

              Except as expressly modified here'n, the terms and conditions of the Managing Producer Agreement shall
              remain and continue in full force. All references to the Managing Producer Agreement in any agreement,
              instrument or writing shall be deemed to refer to the Managing Producer Agreement as amended hereby.

              The parties hereto by their duly authorized representatives have executed this Endorsement to be
              effective on the date first written above.

              AmTrust North America, Inc. on behalf of:                  KF&B, Inc. dba
              Wesco Insurance Cojnpany Services                          KF&B Program Man       ers Insurance
              Tech olo y Insurance Company, Inc.



              (Signature                                                 (Signaturei
                                                                                           z
              Name: Christo                                              Name:

              Date: Ar                                                   Date:




              KF&B MPA Endorsement 2                                   3013                                              0713
              [Limo/Taxi — PY3 continuous]
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                             INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 36 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                                 AmTrust Underwriters




                                                          EXHIBIT A
                                                To Managing Producer Agreement

                                                                               EFFECTIVE DATE July 1, 2013

              This Exhibit A, effective the 1st day of July, 2013 is attached and made part of the Managing
              Producer Agreement dated July 1, 2011.

              Producer:          KF&B, Inc. dba KF&B Program Managers Insurance Services
              Insurer:           AmTrust North America, Inc. on behalf of:
                                 Wesco Insurance Company
                                 Technology Insurance Company, Inc.
                                 (collectively, AmTrust)

              Program:           KF&B Limousine and Taxi Program


              Producer is authorized pursuant to the terms and conditions of the Agreement to produce Subject
              Business on behalf of each insurer listed above, only in the states indicated below, for the lines of
              business where the insurer is authorized and has approved filings.



                States         CA         GL         States       CA      GL               States     CA         GL
                  AK            ✓         ✓                                                 OK
                  AL                                   MA                                   OR
                 AR                                    MD                                   PA*
                                                       ME                                    RI
                  CA                                   MI                                    SC
                  CO                                   MN                                    SD
                  CT*                                  MO                                    TN
                  DC                                   MS                                    TX
                  DE                                   MT                                    UT
                  FL                                   NC                                    VA
                  GA                                   ND
                  HI                                   NE                                   WA
                   IA                                  NH                                   WI
                   ID                                  NJ*
                   IL                                  NM
                   IN                                  NV
                  KS                                   NY
                  KY                                   OH

                     Key:
                     CA Commercial Automobile
                      GL General Liability
                          Available
                          Not Available

                    Excludes risks that have a NYC Taxi & Limousine Commission Medallion



              KF8,13 MPA Ex. A [states]                  Page 1 of 1                                     07011
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                                   INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 37 of 113 06/09/2017
                                                                                NYSCEF:




                                                                                                        .s.f. •   ust




                                                         ENDORSEMENT
                                               To MANAGING PRODUCER AGREEMENT

                                                                                    NUMBER 3
                                                                                    EFFECTIVE DATE: July 1, 2014

               This Endorsement, effective the 1st day of July, 2014, is made to the Managing Producer Agreement
               dated July 1, 2011 by and between AmTrust North America, Inc. on behalf of Wesco Insurance Company
               and Technology Insurance Company, Inc. (collectively AmTrust); and KF&B, Inc. dba KF&B Program
               Managers Insurance Services (Producer), as amended and endorsed (MPA).

               Whereas, Producer is an appointed agent and serves as an underwriting manager on behalf of AmTrust
               pursuant to terms and conditions of the MPA;

               Now, therefore, intending to be legally bound, in consideration of the mutual covenants of the parties set
               forth in the MPA and for other good and valuable consideration, receipt and sufficiency of which Is hereby
               acknowledged, it is hereby agreed by and between AmTrust and Producer, that:

               Addendum 1 for the KF&B Limousine and Taxi Program is hereby amended as follows:

               Number 3. Premium Cap Is amended as follows:

               1. Subsection c. is deleted in its entirety and replaced with the following:

                       c. Your premium cap for Program Year 3 will be $20,000,000.

               2. Subsection d. is added as follows:

                       d. Your premium cap for Program Year 4 and each subsequent Program Year will be
                           $30,000,000.

              Except as expressly modified herein, the terms and conditions of the Managing Producer Agreement shall
              remain and continue in full force. All references to the Managing Producer Agreement in any agreement,
              instrument or writing shall be deemed to refer to the Managing Producer Agreement as amended hereby.

              The pities hereto by their duly authorized representatives have executed this Endorsement to be
              effe ve on the date first written above.

              ApilTru Nort merica, Inc. on behalf of:                     KF&B, Inc. dba
                            e Company                                     KF&B Program Managers Insurance Services
                            ranee Company, Inc.




              Name: Chri to her J. Bellis

              Date: c        (74)
                        I




              KF&B MPA Endorsement 3                                   1 of 1                                           0715
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                    INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2     1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                          Page 38 of 113 06/09/2017
                                                                                  NYSCEF:




       AmTrust North America
        An AmTrust Financial Company




                   SENT VIA OVERNIGHT DELIVERY

                   August 7, 2015

                   KF&B, Inc dba
                   KF&B Program Managers Insurance Services
                   425 West Broadway, Suite 408
                   Glendale, CA 91204
                   Attention: Michael Howery

                   Re:      • Managing Producer Agreement between AmTrust North America, Inc. on
                               behalf of Wesco Insurance Company and Technology Insurance Company,
                               Inc. (collectively AmTrust); and KF&B Inc. dba KF&B Program Managers
                               Insurance Services ("KF&B"), effective July 1, 2011, as amended and
                               endorsed (MPA);
                            • KF&B Limousine and Taxi Program (Program)

                   Dear Mr. Howery:

                   This letter will confirm that upon mutual agreement, KF&B and AmTrust will terminate
                   the Program and the MPA (Termination), effective as of December 31, 2015. As a result
                   of Termination, KF&B's responsibilities and authorities as related to the Program are
                   modified as follows:

                         1. KF&B has no further authority under the MPA to quote, bind or issue any new
                             policies for the Program with effective dates on or after August 10, 2015. All
                             outstanding quotes issued on or prior to August 10, 2015 will be honored.

                            KF&B will have no authority to quote, bind or issue any renewal policies with
                            effective dates on or after January 1, 2016.

                            KF&B will issue statutory notice of non-renewal for all Program policies.
                            a. The non-renewal notices shall state as reason for the non-renewal:
                               "KF&B no longer represents AmTrust North America, Inc. on behalf of
                               Wesco Insurance Company and Technology Insurance Company, Inc."
                            b. KF&B will provide AmTrust with a monthly list of policies which will include:
                               Account name; Policy number; Effective date; Expiration date; Date the non-
                               renewal notice will be or was issued.
                            c. KF&B will provide AmTrust with copies of each non-renewal notice upon
                               issuance.
                            d. The Administrative Services Cooperative, Inc. (Policy#WPP1051635 03)
                               account must be non-renewed as of January 1, 2016.

                            KF&B will cooperate and support AmTrust in the collection and recovery of
                            deductible security/collateral for all policies whether in-force or expired.



      500 Enterprise Drive • Suite 3C • Rocky Hill, CT 06067
      (p) 800.215.7265 • (f) 800.701.1361 • www.amtrustgroup.com
FILED: NEW YORK COUNTY CLERK 06/09/2017 05:36 PM                                                    INDEX NO. 653186/2017
            Case
NYSCEF DOC. NO. 2   1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 RECEIVED
                                                                        Page 39 of 113 06/09/2017
                                                                                NYSCEF:


               KF&B, Inc
               Michael Howery
               August 7, 2015

               Page 2 of 2




                    5. KF&B will obtain an extension of the transition agreement between Acrisure and
                       KF&B, to allow KF&B to continue to operate under the name KF&B Program
                       Managers Insurance Services and its FEIN through December 31, 2015.

                    6. KF&B will continue to service all in-force policies as required by the MPA.

                    7. KF&B will continue to administer the collection and receipt of Premiums for all in-
                       force policies as required by the MPA.

                    8. KF&B will continue to provide coverage verification with respect to claims related
                       to the Program.

                    9. KF&B will maintain its errors and omissions and fidelity insurance as required by
                       the MPA.

                    10.KF&B will maintain active producer licenses in all states where in-force policies
                       remain. Once there are no longer any in-force policies, this shall serve as notice
                       that producer appointments will be terminated.

                    11.KF&B will provide AmTrust with copies of all policies and underwriting files as
                       required by the MPA. The underwriting files will be provided in electronic or PDF
                       format no later than thirty (30) days after the expiration of the last in-force policy
                       or sooner upon AmTrust's request.

              There is nothing in this letter that shall relieve KF&B of its obligations under the MPA,
              including but not limited to, cooperating with and assisting AmTrust in the termination
              and the orderly run-off of the Program.

              If you have any questions regarding the above, please contact me at (860) 571-2124.

                             u rs,



              Christo    r J. Bettis
              Sr. Vice President
              AmTrust Underwriters, Inc.
              AmTrust North America, Inc. on behalf of
              Wesco Insurance Company and
              Technology Insurance Company, Inc.
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 40 of 113




             Exhibit 2
        Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 41 of 113

                              KASOWITZ BENSON TORRES                          LLP
                                            1633 BROADWAY                                    ATLANTA
                                                                                            HOUSTON
                                       NEW YORK, NEW YORK 10019                           LOS ANGELES
     LAUREN TABAKSBLAT                                                                        MIAMI
DIRECT DIAL: (212) 506-1982                  (212) 506-1700
                                                                                             NEWARK
DIRECT FAX: (212) 835-5008
 LTABAKSBLAT@KASOWITZ.COM                  FAX: (212) 506-1800                           SAN FRANCISCO
                                                                                         SILICON VALLEY
                                                                                         WASHINGTON DC




                                                                       July 8, 2019
     Via Electronic Mail
     Hon. J. Paul Oetken
     New York District Court, Southern District
     United States Courthouse, Court Room 706
     40 Foley Square
     New York, New York 10007

              Re:     AmTrust North America, Inc. et al. v. KF&B, Inc., Index No. 17-cv-05340 (JPO)

     Dear Judge Oetken:

             Plaintiffs write pursuant to Rule 5.B.1 of Your Honor’s Individual Practice and Rules
     seeking an order precluding defendant KF&B, Inc. (“KF&B”) from asserting that it complied
     with its obligation to maintain underwriting files in compliance with the underwriting guidelines
     annexed to and incorporated into the Managing Producer Agreement between Plaintiffs and
     KF&B effective July 1, 2011 (the “MPA”). Plaintiffs also seek an order precluding KF&B from
     challenging Plaintiffs’ forthcoming expert report on the grounds that it failed to consider
     documents in the underwriting file for a specific policy.

             This action arises from KF&B’s breach of its contractual and fiduciary obligations to
     properly manage the KF&B Taxi and Limousine Program (the “Program”). The Complaint
     alleges that KF&B failed to, among other things, take the most basic steps to underwrite the
     Program, which has resulted in tens of millions of dollars in damages to Plaintiffs.

              As set forth herein, the MPA required KF&B to maintain account-by-account
     underwriting file throughout the pendency of the Program and for five years following its
     termination. These underwriting files are quintessential to the parties’ claims and defenses in
     this action, and are necessary to assess the appropriateness of KF&B’s management of the
     Program and whether it complied with its contractual and fiduciary obligations. Accordingly, as
     detailed below, from the outset of discovery and continuing throughout the past eighteen months,
     Plaintiffs have diligently pursued discovery of these critical underwriting files, including seeking
     Court intervention. Counsel for KF&B repeatedly represented that the underwriting files no
     longer exist as they were allegedly maintained during the pendency of the Program. KF&B’s
     disorganized and random document production is consistent with those repeated representations.
     Nevertheless, just three days prior to the expiration of the fact-discovery deadline, a corporate
     representative for KF&B testified that KF&B maintains account-by-account underwriting files
     for the Program in three separate databases on its system.
   Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 42 of 113

KASOWITZ BENSON TORRES                                LLP

Hon. J. Paul Oetken
July 8, 2019

       Plaintiffs will be severely prejudiced if, after months of diligently pursuing the account-
by-account underwriting files, including the expenditure of substantial time and resources,
KF&B is allowed to rely on the inconsistent, unsubstantiated and unreliable testimony of its
corporate representative concerning the existence of those files. Under these circumstances,
KF&B should be estopped from asserting that it complied with the requirement to maintain
account-specific underwriting files, from asserting that Plaintiffs failed to consider specific
documents in those files, and from further confusing the factual record by producing any
documents in support of the eleventh-hour testimony.

                                  FACTUAL BACKGROUND

   A.      The MPA Requires KF&B To Maintain Account-By-Account Underwriting Files.

        The MPA obligates KF&B to “maintain…an underwriting file for each risk written” in a
“complete, accurate and up-to-date” manner for “five (5) years after the termination of the last
obligations under [the] Program.” See Ex. 1, Complaint, Exhibit 1 at §§ X.B, IX (emphasis
added). Pursuant to the MPA, each underwriting file must contain, inter alia, the policy,
correspondence and worksheet of account activity, underwriting and pricing information, rating
worksheet, and loss data reports. Id. at §§ X.B. The MPA mandates that the underwriting files
are Plaintiffs’ property and, upon the expiration of the five year period following termination of
the MPA, or sooner upon Plaintiffs’ request, KF&B is required to send Plaintiffs the original
underwriting files. See id. at § IX.

       The MPA was terminated by letter dated August 7, 2015, effective as of December 31,
2015. See Ex. 2. Accordingly, KF&B’s obligation to maintain “complete, accurate, and up-to-
date” underwriting files for “each risk” does not expire until December 2020.

           B. KF&B Represents That Account-By-Account Files Do Not Exist.

        Plaintiffs have diligently pursued the production of the account-by-account underwriting
files. Despite Plaintiffs’ multiple attempts to solicit this critical discovery, KF&B’s counsel
repeatedly represented that the underwriting files no longer exist as they were allegedly kept
during the pendency of the Program.

                      1. May 25, 2018 Discovery Conference

         At the May 25, 2018 Discovery Conference, Plaintiffs informed the Court that the
documents KF&B had produced as of that date were not organized in a manner that would
enable Plaintiffs to determine: (1) if each document was part of an account-specific underwriting
file; or (2) if so, from which underwriting file each document originated. Dkt. No. 48 at 18-19.
Accordingly, Plaintiffs sought the Court’s intervention to ascertain the location of the
underwriting files by account as required by the MPA. Id. at 19. In response, KF&B advised the
Court that the underwriting files were archived and were not organized by account or policy, thus
the only way to ascertain the underwriting files was to recreate the files post hoc through
searches of custodians’ e-mails. Dkt. No. 48, at 16-17, 20.

                                                 2
      Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 43 of 113

KASOWITZ BENSON TORRES                                            LLP

Hon. J. Paul Oetken
July 8, 2019

                           2. Correspondence Regarding Underwriting Files

       By letter dated October 5, 2018, Plaintiffs reiterated their request for KF&B to “identify,
on an account-by-account basis, the documents that comprise the underwriting file for each
account.” See Ex. 3 (October 5, 2018 Letter at 1). Rather than produce account-by-account
underwriting files as required under the MPA, KF&B produced a “key” that KF&B claimed to
have used “to pull the data together” to reverse engineer the required underwriting files. See Ex.
3 (October 19, 2018 Letter at 3). The “key” consisted of a 495-page PDF of an excel spreadsheet
with search terms putatively used to reverse engineer the underwriting files for each account. Id.
at Appendix 3.1 Importantly, the “key” failed to include bates numbers – or any other
mechanism -- to correlate the hundreds of thousands of pages of documents produced with the
account-specific underwriting files. Id.

        Plaintiffs promptly informed KF&B that the “key” did not allow Plaintiffs to “reverse
engineer and create [ ] the file for a given policy.” See Ex. 3 (November 21, 2018 Letter at 1-2).
In response, KF&B represented that the account-by-account underwriting files no longer exist
because they “were archived on backup tapes due to change in the internal electronic storage
system at KF&B.” See Ex. 3 (December 26, 2018 Letter at 1-2.)

                           3. KF&B’s Responses to Plaintiffs’ Second Set of Interrogatories

        On May 2, 2019, Plaintiffs served their Second Set of Interrogatories to KF&B seeking,
for 33 enumerated accounts, the bates numbers for “all documents contained in or making up the
Underwriting Files.” See Ex. 4 (Plaintiffs’ Second Set of Interrogatories to Defendant.)
KF&B’s sworn objections and responses to Plaintiffs’ Second of Interrogatories, dated June 3,
2019, stated: “Plaintiffs are already in possession of the information sought by Plaintiffs’ Second
Set of Interrogatories, and are able to identify with bates-ranges for such information utilizing
search terms within Plaintiffs’ own database.” See Ex. 5 (Defendant’s Objections and
Responses). KF&B further stated that the “burden of deriving or ascertaining the information
[requested] is substantially the same for Plaintiffs as it is for Defendant.” Id. at 7. Simultaneous
with service of their Objections and Responses, KF&B also made a supplemental production
“which consist[s] of documents that were not responsive to [] the KF&B custodian limitation . . .
or [] the keyword search terms agreed to by the parties[.]” Id.

       Thus, as of June 3, 2019, KF&B maintained that the account-specific underwriting files
could only be identified through targeted searches.

                C. KF&B’s Corporate Representative Testified That The Underwriting Files
                   Are Maintained In Organized Folders On KF&B’s Systems.

        Despite maintaining for eighteen months that account-by-account underwriting files no
longer exist, and serving document productions and discovery responses consistent with that
position, just three days prior to the June 28, 2019 fact discovery cut-off, on June 25, 2019,
1
    An excerpt of the “key” is attached hereto as an appendix to Exhibit 3.

                                                            3
   Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 44 of 113

KASOWITZ BENSON TORRES                                 LLP

Hon. J. Paul Oetken
July 8, 2019

Michael Howery, in his capacity a corporate representative for KF&B, testified under-oath that:
(i) KF&B maintains all of the electronic files enumerated in Section IX of the MPA on an
account-by-account basis on its systems (see Ex. 6 (June 25, 2019 Transcript of Michael Howery
at 142-45, 157)); (ii) no files were lost in the transition from KF&B’s former electronic storage
system (Agent Aid) to its current electronic storage system (Epic) (id. at 145); (iii) KF&B’s
Agent Aid system is still accessible today (id. at 160-61); (iv) for all policies in the Program, any
documents applicable to an underwriting file remain in the underwriting file as of June 25, 2019
(id. at 153-55); (v) for certain excess taxi accounts, files “were maintained separately in a folder
on [KF&B’s] system server,” including the “application, loss runs, rating work sheets,
everything to build that policy up to the binding point” (id. at 161-62). Once bound, any
subsequent files for the excess taxi accounts were uploaded to Agent Aid or Epic. (Id. at 162-
63.) The folders maintained on KF&B’s system server are organized by year and account name,
and “are all accessible.” (Id.)

        Plaintiffs immediately called for the production of the underwriting files in their native
form as maintained in Agent Aid and KF&B’s system. Ex. 6 at 166-67. In response, counsel for
KF&B completely abandoned its prior position -- presented during the Discovery Conference,
written correspondence, and sworn interrogatory responses -- that account-by-account
underwriting files as required by the MPA no longer exist and must be reverse engineered, and
for the first time informed Plaintiffs that KF&B did not produce these underwriting files because
the account-by-account underwriting files were not identified through application of the
custodian and search term limitations the parties agreed to for e-mail accounts. Id. at 167.

        However, the parties’ correspondence regarding search terms and custodians leaves no
doubt that the limitations did not apply to the account-by-account underwriting files. See, e.g.,
Ex. 3 (December 20, 2017 Letter at 3 (listing the “custodians who would appear likely to possess
relevant emails and other communications[.]” (emphasis added)); Ex. 3 (January 30, 2018 Letter
at 1-2 (requesting KF&B produce account-specific files, and separately addressing proposed
custodians and terms for KF&B to run over the custodial email documents); Ex. 3 (February 23,
2018 at 1-2 (memorializing KF&B’s agreement to produce underwriting files for specific
accounts and separately memorializing discussions concerning “search terms” for “custodial
email documents.”). Nor could custodial accounts or search terms properly capture the
underwriting files required under the MPA, as Mr. Howery explicitly testified that these files are
not maintained by a particular custodian, but rather are maintained in Agent Aid or on KF&B’s
server. KF&B’s after the fact explanation is inconsistent with its conduct and judicial
representations, and amounts to an admission that KF&B has been misleading Plaintiffs, as well
as the Court, throughout the 18-month fact discovery period. KF&B’s misrepresentations are
particularly egregious in light of Plaintiffs’ diligent and repeated efforts to solicit the production
of the account-by-account underwriting files.

                                           ARGUMENT

       Fed. R. Civ. P. 34(b)(2)(E)(i) mandates that “[a] party must produce documents as they
are kept in the usual course of business or must organize and label them to correspond to the

                                                  4
    Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 45 of 113

KASOWITZ BENSON TORRES                                          LLP

Hon. J. Paul Oetken
July 8, 2019

categories in the request[.]” Century Jets Aviation LLC v. Alchemist Jet Air LLC, 2011 WL
724734, at *3–4 (S.D.N.Y. Feb. 8, 2011). “A party choosing to produce documents as
maintained in the ordinary course of business ‘bears the burden of demonstrating that the
documents made available were in fact produced consistent with that mandate.’” S.E.C. v.
Collins & Aikman Corp., 256 F.R.D. 403, 409 (S.D.N.Y. 2009) (citations omitted). Put simply,
the producing party is obligated to organize its production such that “sufficient context” is
provided to “enable the [P]laintiffs to efficiently locate the specific information related to their
requests.” Fort Worth Employees' Ret. Fund v. J.P. Morgan Chase & Co., 297 F.R.D. 99, 109–
10 (S.D.N.Y. 2013) (citing Schrom v. Guardian Life Insurance Co. of America, 2012 WL 28138,
at *6 (S.D.N.Y. Jan. 5, 2012)).

        On the eve of the fact discovery cut-off, KF&B’s corporate representative testified that
account-by-account underwriting files for the Program are maintained in an organized,
searchable manner in one of three locations: Agent Aid, Epic, and folders on the KF&B server.
See Ex. 6. KF&B’s eleventh-hour sworn testimony is not only inconsistent with representations
made by its counsel to this Court and Plaintiffs at conferences and in written correspondence and
sworn interrogatory responses, it is also inconsistent with its production of thousands of pages of
documents lacking any meaningful context or other information which would permit Plaintiffs to
ascertain the contents of the underwriting files maintained for each account or whether or not a
document is part of that underwriting file.

        At trial, Plaintiffs intend to introduce evidence proving KF&B breached its contractual
and fiduciary obligations to Plaintiffs by failing to comply with its underwriting obligations.
Plaintiffs will rely, inter alia, on expert testimony as to various deficiencies in KF&B’s
underwriting process, including the failure to maintain account-by-account underwriting files as
required under the MPA. Because KF&B has failed to produce full, complete copies of the
underwriting files as maintained in the usual course of business, KF&B should be precluded
from asserting that it maintained account-by-account specific policies, or otherwise rebutting
Plaintiffs’ experts’ contentions that the underwriting files lacked required documentation in
violation of the MPA. See Rojo v. Deutsche Bank, 2009 WL 3790191 (S.D.N.Y. Oct. 30, 2009)
(precluding witness from testifying regarding unproduced documents, where testimony would
prejudice opposing party, and which adversary could not have known about absent full document
production); see also Richmond v. Gen. Nutrition Centers Inc., 2012 WL 762307, at *5
(S.D.N.Y. Mar. 9, 2012) (precluding argument and evidence not produced during discovery
where the failure to disclose was not substantially justified or harmless).2


2
          Plaintiffs would be severely prejudiced if KF&B were allowed to produce native underwriting files at this
juncture. In the event that the Court is inclined to allow KF&B to rely on the account-by-account files, Plaintiffs
respectfully request a 60-day extension of the discovery deadline so that Plaintiffs’ have sufficient time to review
those files, as well as, the opportunity to re-depose KF&B’s corporate representative concerning the files. Plaintiffs
also request that the Court grant Plaintiffs’ reasonable fees incurred to compel the underwriting files and the
unsuccessful efforts to try to reverse engineer the account-by-account underwriting files. See Schiller v. City of New
York, No. 04-cv-7921, 2007 WL 735010, at *4 (S.D.N.Y. Mar. 12, 2007) (requiring defendants to bear the “costs of
the inefficiencies caused by the late disclosure” of relevant discovery).

                                                          5
   Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 46 of 113

KASOWITZ BENSON TORRES                       LLP

Hon. J. Paul Oetken
July 8, 2019

                                                   Respectfully submitted,

                                                   /s/ Lauren Tabaksblat

                                                   Lauren Tabaksblat

cc: All Counsel of Record (via e-mail)




                                         6
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 47 of 113




             Exhibit 3
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 48 of 113


                                                                    Page 1
  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  Case No. 17-CV-05340 (JPO)

  - - - - - - - - - - - - - - - - - - - - - - - x
  AMTRUST NORTH AMERICA, INC., WESCO
  INSURANCE COMPANY, and TECHNOLOGY
  INSURANCE COMPANY, INC.,

              Plaintiffs/Counter Claim Defendants,

          - against -

  KF & B, INC. d/b/a KF & B PROGRAM
  MANAGERS INSURANCE SERVICES,

              Defendants/Counter Claim Plaintiffs.


  - - - - - - - - - - - - - - - - - - - - - - - - x

                          June 25, 2019
                          10:00 a.m.



        VIDEO RECORDED DEPOSITION of MICHAEL HOWERY, a

  30(b)(6) Witness for the Defendants herein, taken by the

  Plaintiffs/Counter Claim Defendants, held at the offices

  of Kasowtiz Benson & Torres, LLP, 1633 Broadway, New York,

  New York, before Sara K. Killian, a Professional Court

  Reporter and Notary Public of the State of New York.




Job No. CS3425820
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 49 of 113


                                                                         Page 2
 1     A P P E A R A N C E S :

 2

 3     KASOWITZ BENSON TORRES, LLP
       Attorneys for Plaintiffs/Counter Claim Defendants
 4     1633 Broadway
       New York, New York 10019
 5
       BY: JORDAN BELTZ, ESQ.
 6         LAUREN TABAKSBLAT, ESQ.

 7

 8     CLAUSEN MILLER, P.C.
       Attorneys for Defendants/Counter Claim Plaintiffs
 9     28 Liberty Street
       New York, New York 10005
10
       BY: JACOB ZISSU, ESQ.
11

12

13

14     ALSO PRESENT:

15           CHRIS HANLON, Veritext Videographer

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 50 of 113


                                                                         Page 3
 1                           STIPULATIONS

 2

 3               IT IS HEREBY STIPULATED AND AGREED by and

 4     among counsel for the respective parties hereto,

 5     that the sealing and certification of the within

 6     deposition shall be and the same are hereby

 7     waived;

 8

 9               IT IS FURTHER STIPULATED AND AGREED all

10     objections except as to form of the

11     question, shall be reserved to the time

12     of the trial;

13

14               IT IS FURTHER STIPULATED AND AGREED that

15     the within deposition may be signed before any

16     Notary Public with the same force and effect as

17     if signed and sworn to before the Court.

18

19                      *      *       *

20

21

22

23

24

25
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 51 of 113


                                                                       Page 142
 1     specifically with regard to topic number six?

 2           A.        Not other than previously discussed.

 3           Q.        Did you review any documents to

 4     specifically prepare for topic number six?

 5           A.        Nothing other than previously

 6     discussed.

 7           Q.        Okay.

 8                     Have you had a chance to review

 9     Section 9 of the MPA?

10           A.        Yes.

11           Q.        Was KF & B aware of its obligations

12     under Section 9 during the pendency of the

13     program?

14                     MR. ZISSU:     Objection as to form.

15           A.        Yes, KF & B is responsible for its

16     maintenance of books and records.

17           Q.        I can direct your attention to the

18     second paragraph of Section 9, the paragraph

19     beginning with "All records shall be

20     maintained ..."

21                     Four lines up from the bottom,

22     there's a sentence that says "The records shall be

23     maintained for each program for a period of five

24     years after termination of the last obligations

25     under a program."
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 52 of 113


                                                                       Page 143
 1                     What is KF & B's understanding as to

 2     what its obligation was pursuant to that

 3     provision?

 4                     MR. ZISSU:     Objection as to form.

 5                     Document speaks for itself.

 6           A.        Yes.    Are you asking me to restate

 7     what you just said?

 8           Q.        Not necessarily restate it.

 9                     But what was KF & B's understanding

10     as to what was required of it pursuant to that

11     sentence?

12                     MR. ZISSU:     Objection as to form.

13                     Document speaks for itself.

14           A.        To continue to maintain our records

15     for a period of at least five years after

16     termination or the last obligation under the

17     program.

18           Q.        Okay.

19                     And that includes original records?

20                     MR. ZISSU:     Objection as to form.

21           A.        Our records are all on a -- once

22     again, I stated this before -- we're on a

23     paperless system.       So an original record, for

24     example, the application, that information comes

25     into us either at some point by fax or e-mail, so
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 53 of 113


                                                                       Page 144
 1     if a -- in the early days, a facsimile paper comes

 2     out, that paper is then scanned into an electronic

 3     format and attached to our agency management

 4     system.

 5            Q.        You testified earlier that AmTrust

 6     preferred paper copies of records on this account.

 7                      MR. ZISSU:    Objection as to form.

 8                      Incomplete characterization of his

 9            prior testimony.

10            A.        When AmTrust originally came in to do

11     audits, they preferred to look at paper files,

12     yes.    They knew, however, that we had -- our

13     system was paperless.         So at all times, they also

14     had access to our paperless system.

15                      As the years went on, then they were

16     fine just coming in with laptops and attaching and

17     looking at our system, but early on, they wanted

18     to see the paper file.

19                      MR. ZISSU:    Counsel, can you stop

20            clicking your pen during the witness's

21            answer?    It's very distracting.

22                      MR. BELTZ:    I'm sorry.

23            A.        So we maintained paper files for the

24     AmTrust auditor's use.

25            Q.        Does KF & B still have those paper
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 54 of 113


                                                                       Page 145
 1     files in its possession?

 2           A.        No, we do not.

 3           Q.        Does KF & B still have all of the

 4     electronic files that are covered under Section 9

 5     of the MPA in its possession?

 6           A.        Yes, we do.

 7           Q.        Were any of those electronic files

 8     lost in the transition from Agent Aid to Epic?

 9           A.        No, nothing was lost from the

10     transition to -- from Agent Aid to Epic.            Only

11     active files were transferred to Epic, so we still

12     maintain the Agent Aid system to archive the files

13     that were no longer active.

14           Q.        So even today, the Agent Aid system

15     is still in use for the purpose of maintaining the

16     archived files?

17           A.        The Agent Aid system is still there

18     to house the archived electronic files.

19           Q.        And KF & B also transferred over the

20     way that it maintained e-mails at some point; is

21     that correct?

22           A.        Yes.   As discussed earlier, there was

23     a change in our e-mail servers.

24           Q.        Were any electronic documents lost in

25     the transition between the two e-mail servers?
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 55 of 113


                                                                       Page 157
 1     are still there.

 2             Q.      Is it possible for a KF & B

 3     underwriter to go into Agent Aid and type in a

 4     policy number and pull up the underwriting file

 5     for that bound policy?

 6                     MR. ZISSU:     Objection as to form.

 7             A.      You're saying is it possible to go

 8     into agency and pull up and view the underwriting

 9     file?

10             Q.      On an account-by-account basis, yes.

11                     MR. ZISSU:     Objection as to form.

12             A.      Yes, it's possible.

13             Q.      The same answer would apply to Epic?

14                     MR. ZISSU:     Objection as to form.

15                     Outside the scope.

16             A.      Yes.   Each policy has its own file --

17     if you will, electronic file -- that you can go in

18     and review.

19             Q.      So if somebody were to provide either

20     you or another KF & B employee with a policy

21     number, somebody could just log on to either Agent

22     Aid or Epic and pull up the underwriting file for

23     that policy?

24                     MR. ZISSU:     Objection as to form.

25                     Mischaracterizes prior testimony.
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 56 of 113


                                                                       Page 158
 1             A.         There are specific rights as to who

 2     can see how much information.          So for example, a

 3     very basic level clerical person can only view

 4     certain documents.       Underwriters are able to view

 5     everything in that file.        Management has totally

 6     separate reports that are outside of the

 7     individual accounts.

 8                        So yes, underwriters, management can

 9     go into an individual file and view the attached

10     documents.

11             Q.         And those attached documents, in

12     KF & B's mind, would be the complete underwriting

13     file?

14                        MR. ZISSU:   Objection as to form.

15                        Mischaracterizes prior testimony.       No

16             foundational basis.

17                        We keep talking about "this

18             underwriting file."

19                        Are you defining it the same way that

20             he's defining it?

21                        MR. BELTZ:   We've been talking for 15

22             minutes.     Of course I am.

23             A.         I'll just state one more time the

24     only items that are outside of the agency

25     management system could be e-mails and those are
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 57 of 113


                                                                       Page 159
 1     stored on our e-mail server and they're separate

 2     from the account.

 3                     So you would have to go into the

 4     e-mail system and search by that policy number or

 5     that named insured to pull those documents.

 6           Q.        Understood.

 7                     To the extent that an application

 8     would be part of the underwriting file, you could

 9     go and type in an account number or policy number

10     and pull up that application, correct?

11                     MR. ZISSU:     Objection as to form.

12                     Mischaracterizes prior testimony.

13                     He talked about different legacy

14           systems earlier and what's accurate, what's

15           on tape, what's been archived.

16                     You're talking about it like today he

17           can pull up those systems.

18                     MR. BELTZ:     Okay.   I was attempting

19           to streamline this, but we can do it this way

20           if you want.

21           Q.        For the legacy accounts that are

22     still archived in Agent Aid -- okay? -- could you

23     go into Agent Aid -- you being Mike Howery or any

24     other senior executive at KF & B -- type in a

25     policy number and find the application on Agent
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 58 of 113


                                                                       Page 160
 1     Aid?

 2                     MR. ZISSU:     Today?

 3                     MR. BELTZ:     Today.

 4            A.       Yes, I can go in the agent system --

 5     Agent Aid system today and pull up a policy from

 6     2011 and see the underwriting information attached

 7     to the file.

 8            Q.       Okay.

 9                     Same question with regard to the

10     driver schedule.

11            A.       If the driver schedule is an

12     applicable piece -- for example, on limousine --

13     yes, I could go in and see the driver schedule.

14            Q.       Vehicle schedule?

15            A.       Once again, yes.        If that's an

16     applicable piece of the underwriting guideline and

17     I say that because there are taxi accounts that

18     don't have a driver schedule.           So yes, they --

19     yes, if that's an applicable part of the file is

20     in the underwriting system, in the Agent Aid

21     system.

22            Q.       Other than some e-mails that may be

23     stored somewhere else, the complete underwriting

24     file for archived accounts in Agent Aid is still

25     accessible today?
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 59 of 113


                                                                       Page 161
 1                     MR. ZISSU:     Objection as to form.

 2           A.        Yes, the Agent Aid system is still

 3     available today.

 4           Q.        And those are searchable by policy

 5     number?

 6           A.        Yes.   In Agent Aid, you can search by

 7     policy number.

 8           Q.        Are any accounts that were written as

 9     part of the AmTrust program in the Epic system or

10     is everything archived in the Agent Aid system?

11           A.        I'm not sure I can answer that.          I

12     don't know the exact date that the Epic system

13     took over.    If there were -- if there were

14     policies that were still in force when the switch

15     was made, then that information would have been

16     moved to the Epic system.

17           Q.        And if there are policies that were

18     written in the AmTrust program that are currently

19     housed in the Epic agency management system, would

20     those underwriting files still be accessible to

21     you today by policy number?

22                     MR. ZISSU:     Objection as to form.

23           A.        Yes.   If an AmTrust policy was in the

24     Epic system, you would still have the -- let's

25     call it the last policy would be in the Epic
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 60 of 113


                                                                       Page 162
 1     system, the prior policies would be in the Agent

 2     Aid system.

 3                      The only exception to all of this are

 4     the excess taxis.      The excess taxis were massively

 5     large typically massively large data files.             So

 6     those, for example, could have hundreds, if not

 7     thousand pages of loss runs.         So those were

 8     maintained separately in a folder on our system

 9     server.      So all of the application, loss runs,

10     rating work sheets, everything to build that

11     policy up to the binding point is stored in those

12     folders.

13                      Once a policy is bound, now a policy

14     would get attached to Agent Aid and the service

15     and any subsequent endorsements -- servicing,

16     invoicing, certificates of insurance -- would have

17     been in the agency management system.           But the

18     underwriting process up to the binding point is

19     stored in separate sub folders that we maintain.

20             Q.       And how were those sub folders

21     organized?      Are they organized by account name,

22     policy name or something else?

23             A.       They're organized by year and account

24     name.

25             Q.       And are those folders on your server
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 61 of 113


                                                                       Page 163
 1     still accessible today?

 2           A.        Yes, those folders are all

 3     accessible.

 4           Q.        If I'm understanding you correctly,

 5     the underwriting file for an excess taxi account

 6     may be split in part between these folders on your

 7     server and then either an Agent Aid or Epic; is

 8     that correct?

 9                     MR. ZISSU:     Objection as to form.

10           A.        Yes, that's correct.       An excess taxi

11     policy would have a file that I maintained during

12     the underwriting process up to the point of

13     issuance and then once it was issued, the actual

14     policy itself would go on to whatever applicable

15     agency management system we were using --

16     typically, Agent Aid -- and then all the policy

17     service from that point on would be attached to

18     the Agent Aid file.

19           Q.        That's because the data files were

20     simply too large to migrate into the Agent Aid

21     system?

22                     MR. ZISSU:     Objection as to form.

23           A.        Yes, in part they were and

24     secondarily, I'm not one who is going to sit there

25     and spend countless hours doing clerical work, so
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 62 of 113


                                                                       Page 274
 1

 2                            CERTIFICATION

 3                     I, SARA K. KILLIAN, a Court

 4             Reporter and Notary Public of the State

 5             of New York, do hereby certify that

 6             MICHAEL HOWERY, the witness whose

 7             examination under oath is hereinbefore set

 8             forth, was duly sworn, and that such deposition

 9             is a true record of the testimony given

10             by such witness.

11                     I FURTHER CERTIFY that I am not

12             related to any of the parties to this

13             action by blood or marriage, and that

14             I am in no way interested in the

15             outcome of this matter.

16                       IN WITNESS WHEREOF, I have hereunto

17             set my hand this 25th day of June, 2019.

18

19

20                        <%4268,Signature%>

21                           SARA K. KILLIAN

22              Notary Public of the State of New York

23

24

25
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 63 of 113




             Exhibit 4
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 64 of 113   1
      J7NHAMTC

1     UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
2     ------------------------------x

3     AMTRUST NORTH AMERICA, et al.,

4                       Plaintiffs,

5                  v.                               17 Civ. 5340 (JPO)

6     KF&B, INC.,
                                                    Conference
7
                        Defendant.
8
      ------------------------------x
9                                                   New York, N.Y.
                                                    July 23, 2019
10                                                  11:49 a.m.

11    Before:

12                             HON. J. PAUL OETKEN,

13
                                                    District Judge
14

15                                   APPEARANCES

16    KASOWITZ BENSON TORRES LLP
           Attorneys for Plaintiffs
17    BY: LAUREN TABAKSBLAT
           RACHEL M. JACOBSON
18
      CLAUSEN MILLER LLP
19         Attorneys for Defendant
      BY: SERENA A. SKALA
20         JACOB ZISSU

21

22

23

24

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 65 of 113   2
      J7NHAMTC

1                (Case called)

2                THE DEPUTY CLERK:    Starting with the plaintiff,

3     counsel, please state your name for the record.

4                MS. TABAKSBLAT:    Lauren Tabaksblat on behalf of

5     plaintiffs.

6                MS. JACOBSON:    Rachel Jacobsen on behalf of

7     plaintiffs.

8                THE COURT:   Defendants?

9                MS. SKALA:   Serena Skala from Clausen Miller on behalf

10    of defendants.

11               MR. ZISSU:   Jacob Zissu, Clausen Miller, for the

12    defendants.

13               THE COURT:   You can all be seated.      You can remain

14    seated.    If you could just pull a mic, microphone, close to you

15    so I can hear you and the court reporter can hear you.

16               This is a conference I scheduled essentially intended

17    to be a status conference following the close of fact discovery

18    in this case, and I've extended the deadline for fact discovery

19    at least once.     I addressed a couple of discovery issues in an

20    order on April 25 and scheduled this conference which I then

21    had to extend by a week, and in that order I had set the fact

22    discovery deadline to June 28.       In the meantime, I did refer a

23    discovery dispute to Magistrate Judge Gorenstein who resolved

24    it in an order dated June 11.       Then following the close of fact

25    discovery, or the deadline for fact discovery, I received a


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 66 of 113   3
      J7NHAMTC

1     letter from plaintiffs' counsel dated July 8 and defendant's

2     response dated July 15, which I assume is what the parties are

3     interested in addressing first.

4                The letter from plaintiffs' counsel argues that KF&B

5     should be estopped from asserting that it complied with the

6     requirement to maintain account-specific underwriting files,

7     from asserting that plaintiffs failed to consider specific

8     documents in those files, and from further confusing the

9     factual record by producing any document in support of the

10    eleventh-hour testimony.      In response, defendant's counsel

11    argues this is a premature motion in limine, and they're

12    mischaracterizing the state of the discovery kerfuffle.

13               Did I get that right, more or less?

14               MS. TABAKSBLAT:    Yes, your Honor.

15               THE COURT:   Any update?    Have you resolved it?

16               MS. TABAKSBLAT:    No, your Honor.

17               THE COURT:   So, as I understand it, the question is

18    whether the complaint of plaintiffs is that these documents in

19    defendant's filed, in underwriting files, which were in entered

20    in an account-specific manner were not produced in that way.

21    So isn't the solution just to get whatever they have, they say

22    they now have, in native format, and then you'll have what you

23    have?   Have you all produced what came out that they said they

24    hadn't gotten before?      Has there been any additional production

25    in response to this?


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 67 of 113   4
      J7NHAMTC

1                MS. TABAKSBLAT:     No, your Honor.    If I could just

2     address the issue quickly.

3                THE COURT:   Yes.

4                MS. TABAKSBLAT:     So the MPA, which governs the

5     agreement --

6                THE COURT:   Would you pull the mic closer, please.

7                MS. TABAKSBLAT:     Sure.    The MPA, which governs the

8     agreements between the parties, requires that KF&B keep

9     account-specific underwriting files for each policy that was

10    written.

11               THE COURT:   This is not a discovery issue.       You're

12    saying it's now been establish that they don't do that?

13               MS. TABAKSBLAT:     So there's an inconsistency in the

14    record with respect to what's been produced and what's been

15    represented in connection with discovery and what the corporate

16    representative for KF&B testified to two days before the close

17    of fact discovery.      The reason this is significant is because,

18    to the extent that the files exist in the manner in which they

19    were required to be maintained under the MPA, we believe that

20    we're entitled to those files.         And the reason this is so time

21    sensitive is because these are crucial to our expert report

22    which is going to be due -- I believe the parties agreed to an

23    initial disclosure date of August 13.

24               THE COURT:    Why didn't you produce them in that manner

25    as required by the MPA, and if you didn't but can, why don't


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 68 of 113    5
      J7NHAMTC

1     you do it now?

2                MS. SKALA:   So a few things, your Honor.       The first is

3     that the underwriting files as defined by the MPA encompass

4     several different areas of documents as they were maintained by

5     KF&B.   The testimony that was given by KF&B's 30(b)(6) witness

6     was that he can log into one of these places and, using a

7     search similar to how you would do something on Google, type in

8     the policy number for an account and pull up in a list the

9     account-specific documents that are contained in this database.

10               We did produce all but 42 of those documents.         There

11    were over 50,000, and we did produce all but 42 which we have

12    since produced.

13               THE COURT:   You've now produced the other 42?

14               MS. SKALA:   Correct.

15               THE COURT:     OK.

16               MS. SKALA:   However, those documents on that system,

17    which we refer to as Agent 8, is not the totality of documents

18    that consist of the underwriting files as defined by the

19    agreement between the parties.       Those documents also exist and

20    are maintained in KF&B's office, but a lot of them are on the

21    email servers.     As discussed last year before your Honor in

22    May, those documents are about three terabytes of data.           So we

23    agreed with counsel to end -- it was so ordered by this Court

24    to limit the search of those email documents by key words and

25    accounts -- I'm sorry, not accounts, by key words and email


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 69 of 113    6
      J7NHAMTC

1     custodians.    We have fully complied with that order.

2                The reason that this is so complicated is because

3     plaintiffs until last week had refused to identify which of the

4     1,500 accounts they were seeking complete underwriting files

5     for.   Had they done that, we could have definitely narrowed our

6     search for documents by those account names and probably done

7     a -- we could have limited it by account names, and we weren't

8     given that option until the close of fact discovery.

9                I just want to address one additional thing, which is

10    plaintiffs focused on the fact that Mr. Howery was deposed as a

11    30(b)(6) three days before the close of fact discovery.           But,

12    in fact, Mr. Howery was in New York on April 24 providing

13    individual testimony and was schedule to be deposed the next

14    day, April 25, in the 30(b)(6) capacity.         And at 4:30 p.m.,

15    after we received your Honor's order extending discovery,

16    plaintiffs unilaterally canceled that deposition.          So any

17    complaints that they might have that he was produced three days

18    before the end of fact discovery is theirs.

19               THE COURT:   That's because I extended the fact

20    discovery.

21               MS. SKALA:   Correct.

22               THE COURT:   So either way, it was at the end of fact

23    discovery.

24               MS. SKALA:   Correct, but had it been done on April 25

25    when originally scheduled and they had this issue then, we


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 70 of 113   7
      J7NHAMTC

1     could have had to months for us to resolve this.          And any

2     complaints that now they're foreclosed because discovery is

3     closed is not KF&B's doing.

4                THE COURT:   So, look, what if we add a couple more

5     months?    What would you want in terms of discovery?

6                MS. TABAKSBLAT:    Sure, your Honor.     So the issue is

7     that under the MPA, the underwriting file is a defined term.

8     To the extent counsel's suggesting that all but 43 of the

9     documents that exist in Agent 8 have been produced, that very

10    well may be the case.      The issue is that there's no way for us

11    to identify which documents were part of each underwriting

12    file.   So the reason that the MPA required these files to be

13    kept in an account-by-account basis was because it was

14    significant and important and integral to determining the

15    appropriate pricing, the renewal, and so in order to assess and

16    to prove -- the burden of proof is on the plaintiffs -- that

17    KF&B breached their contractual and fiduciary obligations to

18    underwriting these accounts, we need to understand what the

19    universe of that -- of the underwriting file for each account

20    is.

21               THE COURT:   How many of the accounts are you focused

22    on?

23               MS. TABAKSBLAT:    I believe 33.    To the extent counsel

24    suggests we didn't -- initially, we've been addressing the

25    issue of the underwriting files date back to May 2018.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 71 of 113   8
      J7NHAMTC

1                THE COURT:   How much of your complaint -- I know the

2     general contours of what the lawsuit is about in terms of what

3     you allege they did wrong under the agreement.         How much of it

4     focuses on the failure to keep separately the underwriting

5     files and how much of it is what was in the underwriting files

6     or something else?

7                MS. TABAKSBLAT:    It's essentially one in the same

8     because to the extent that they failed to keep underwriting

9     files, we would allege that is completely inhibiting their

10    ability to properly underwrite and renew each account each

11    year.

12               THE COURT:   Why can't you guys produce what was in the

13    33 underwriting files?

14               MS. SKALA:   It's not that we can't, your Honor.        It's

15    just that the first time that they identified these 33 accounts

16    and requested the -- the first time they identified which

17    accounts form the basis of their damages was last week.

18               THE COURT:   OK.

19               MS. TABAKSBLAT:    Your Honor, that's incorrect.

20               THE COURT:   I don't care.

21               MS. TABAKSBLAT:    Just to make sure the record's clear,

22    we served interrogatories.      We've been asking about these

23    underwriting files for years and have been told they don't

24    exist.    We then -- we served document requests, we sent

25    correspondence about it, we raised it to the Court, and then we


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 72 of 113   9
      J7NHAMTC

1     served interrogatory responses, I believe it was either the

2     first week in May or the last week in April, that specifically

3     address these 33 accounts, and then we got the same response,

4     that they don't exist and we can't give them to you.

5                THE COURT:   OK.   Why don't you just produce them.

6     I'll move things by a month, even though I said I never would,

7     because you guys keep fighting about everything and someone's

8     lying and I don't know who is, what's going on.          But what if

9     you just produce them in the form of what is in the 33

10    underwriting files consistent with what was said in the

11    30(b)(6) deposition?      Can you do that?

12               MS. SKALA:   We should be able to, your Honor, yes.

13               THE COURT:   OK.   Can I move everything back by

14    30 days?

15               MS. TABAKSBLAT:    I think -- look, we're the plaintiff.

16    We want a trial date, but I think we need more than that, just

17    because I don't know how long it's going to take them to

18    produce the documents, and then obviously our expert has spent

19    months reviewing this.      And one other point I'd like to make to

20    your Honor is our client has expended a tremendous amount of

21    money and resources to try to run searches and identify every

22    document for a particular account that could potentially be

23    part of an underwriting file, and our experts have spent an

24    enormous amount of time doing that as well.         So we'd reserve

25    our rights to move for an appropriate sanction.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 73 of 113   10
      J7NHAMTC

1                THE COURT:   For an appropriate sanction?       OK.   I mean,

2     not addressing the sanction, if you want to move for sanctions,

3     I'll address it if I have to.       But if the sanction is in the

4     form of we want some of our attorney's fees, you should confer

5     about it first.     Who knows, maybe you'll reach an agreement on

6     that, but if you have to bring it to me, that's a separate

7     track.

8                MS. TABAKSBLAT:    Understood.

9                THE COURT:   Rather than granting the relief you

10    request in your letter, which is essentially like a motion in

11    limine, I would rather decide the case on the facts and have a

12    fulsome process, even if it means another extension, which I

13    don't want to grant, but I will.

14               So if I extend everything 45 days or 60 days, would

15    that be enough?

16               MS. TABAKSBLAT:    Could your Honor set interim

17    deadlines for how long KF&B would have to produce these

18    documents so we can understand how long it will take -- how

19    long we'll have to review them?

20               THE COURT:   Do you know at this point how long it

21    would take to produce what I've described?

22               MS. SKALA:   No, because, as I said earlier and we've

23    been saying for over a year, the underwriting files are

24    maintained in three different areas.        They already have the

25    Agent 8 documents for the 33 accounts that they've identified.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 74 of 113   11
      J7NHAMTC

1     We will have to go back, expand the email portion of the search

2     beyond the ten agreed-upon email custodians, as well as beyond

3     the keyword searches that we previously applied.          So I don't

4     know how long it would take.

5                THE COURT:   You think you can do it in a way that

6     produces what was in the underwriting files for the 33?

7                MS. SKALA:   Yes.    Now that they've narrowed it down,

8     I'm cautiously optimistic that we're going to be able to do

9     that, but we're going to be employing many of the same --

10    "tactics" is the wrong word, but we have to use search terms as

11    well and we have to search by account name and we have to

12    search by policy number because, like I said, the underwriting

13    files are kept in these -- they're complete; they're just in

14    three different areas.

15               THE COURT:   How about 60 days?

16               MS. SKALA:   I think that that would probably make the

17    most sense so we don't have to come back.

18               THE COURT:   All right.

19               MS. TABAKSBLAT:     Sure, that's fine.    Obviously, to the

20    extent it takes longer than anticipated for them to produce the

21    documents, we'll reserve our right to come back to the Court so

22    we have adequate time.

23               THE COURT:   OK.

24               MS. TABAKSBLAT:     Your Honor, can I just clarify that

25    what they will be turning over to us is either a packet of


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 75 of 113   12
      J7NHAMTC

1     documents or a list of Bates numbers that comprise the

2     underwriting account which will be aggregated from all the

3     different sources that defense counsel just described?

4                MS. SKALA:   I know that we can easily do that from

5     Agent 8 pursuant to the third-party vendor who's hosting our

6     documents online.     With respect to documents that have not

7     already been produced we can find, we can definitely do that.

8     With respect to documents that have already been produced, I

9     would suggest that counsel employ the same methods that we do

10    in organizing and figuring out what document goes where.           Just

11    do a keyword search.      But we will endeavor to provide them with

12    that.

13               THE COURT:   I think even the ones they've already

14    produced you're going to need to --

15               MS. SKALA:   Identify.

16               THE COURT:   -- at least by Bates number identify what

17    is in one through thirty-three of the underwriting files.

18               MS. SKALA:   OK.

19               THE COURT:   So now I'm extending fact discovery again

20    for 60 days from now.      Then I guess what I'm doing is extending

21    the -- what was the last date for expert disclosures?

22               MS. TABAKSBLAT:    September 25, 2019.

23               THE COURT:   September?

24               MS. TABAKSBLAT:    25.

25               THE COURT:   So should we move that back by 60 days?


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 76 of 113   13
      J7NHAMTC

1                MS. TABAKSBLAT:     That works for plaintiffs.

2                MS. SKALA:   If we may.

3                THE COURT:   All right.    We'll do that.     Would you just

4     submit a proposed order with the dates.        Just call it a revised

5     scheduling order with the dates, and I'll sign that.

6                Then there's another thing I wanted to talk about, but

7     are there any other dates before we get to that?          Are there any

8     other dates we need to talk about?

9                MS. TABAKSBLAT:     There's one other issue, your Honor.

10    Defendants served a fifth request for production on the last

11    day of fact discovery as extended by your Honor.          So it was

12    served on June 28, 2019.       Plaintiffs' position is these

13    requests are improper.      The discovery requests address

14    plaintiffs' acquisition of Tower and ARI Mutual, which were the

15    subject of defendant's counterclaim.        Both of these accounts

16    were set forth in the counterclaim.        They've known about this

17    since the commencement of this action, and we see no reason why

18    the document requests were served on the eve of the deadline of

19    fact discovery and would require plaintiffs to produce

20    documents following the close of fact discovery.

21               THE COURT:   Do you want to respond?

22               MS. SKALA:   Yes.    Two things, your Honor:     Their

23    30(b)(6) witness could not elaborate on the acquisition of

24    those two companies, which was what precipitated our discovery

25    demands, and their 30(b)(6) wasn't produced until late in June


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 77 of 113   14
      J7NHAMTC

1     as well.    And with all due respect, they can't really have it

2     both ways.    If we're extending fact discovery, then fact

3     discovery has been extended, and our position is they should

4     respond.

5                MS. TABAKSBLAT:    Your Honor, we disagree.      I mean,

6     there's two -- you can get document discovery and you can get

7     expert testimony.     They could have asked for the documents.

8     They knew about that.      They didn't ask for that.      And a

9     30(b)(6) is not a basis --

10               THE COURT:   I'm not going to require plaintiff to

11    respond to that request given that it was submitted on the last

12    day.   I'm extending this for 60 days solely for the matters

13    we've discussed about the underwriting file.

14               The other thing I wanted to address is I realize, in

15    looking through the docket, that no party has demanded a jury

16    trial.    Am I right?

17               MS. SKALA:   That's correct.

18               MS. TABAKSBLAT:    Yes, your Honor.     The MPA has a jury

19    waiver.

20               THE COURT:   So we can skip summary judgment, I

21    believe.    When we have a case like this with a bench trial, my

22    view is it makes no sense to go through the whole summary

23    judgment process where you have all these deposition

24    designations and you present all this stuff to me, and then it

25    takes me six months to go through it and decide whether there's


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 78 of 113   15
      J7NHAMTC

1     any genuine dispute of material fact rather than just going

2     straight to the bench trial where I actually look at the same

3     stuff.    We can do direct testimony by declaration or affidavit,

4     and if we need to do cross, we can.        I'll look at the same

5     expert's stuff, and then we just have a bench trial.

6                Does that make sense?

7                MS. TABAKSBLAT:    Yes, your Honor.

8                MS. SKALA:   The only issue that we would have with

9     that, your Honor, is that we still sort of don't know what

10    their specific complaints are even with these 33 accounts

11    because their 30(b)(6) witness reserved everything for their

12    expert.    So to the extent there are issues that are ripe for

13    adjudication, without having to waste everyone's time,

14    including your Honor's time at trial, I think that the parties

15    should be given an opportunity to brief some of those issues

16    and get rid of them on motion for summary judgment if possible.

17               THE COURT:   What do you think of that?

18               MS. TABAKSBLAT:    I agree with your Honor that we can

19    just proceed to trial, but to the extent they want to raise

20    specific issues, then I guess we could address that at that

21    time.

22               THE COURT:   How long would a trial be, do you think,

23    assuming that direct was by affidavit?

24               MS. SKALA:   At least three weeks.

25               MS. TABAKSBLAT:    I was going to say five to


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 79 of 113   16
      J7NHAMTC

1     seven days.    Maybe closer to five.

2                THE COURT:   What kind of issues do you think you can

3     narrow by having summary judgment briefing?

4                MR. ZISSU:   Certainly --

5                THE COURT:   Let me ask you this a slightly different

6     way.   Is this a case where it's basically -- are there really

7     factual disputes in this case or is it basically a case about

8     the interpretation of specific language in the MPA or both?

9                MR. ZISSU:   There's a combination of both, but it

10    depends on the issue.      And part of this is because plaintiffs'

11    original complaint kind of threw a lot of things at the wall to

12    see what would stick, and what's borne out in discovery is that

13    a lot of these things have no factual support or basis.           And

14    what their 30(b)(6) essentially did was say, oh, don't worry,

15    our expert will come up with all the facts you need so that we

16    can proceed to trial.      We still don't have any idea what the

17    actual allegations are here, but we do know a couple things.

18    One of those things is that the deductible collateral agreement

19    that they included as an exhibit to their complaint is a false

20    exhibit.    It's something that was never provided to KF&B as a

21    contractual document, and their own witnesses admitted it, the

22    30(b)(6), and they also have admitted that they don't have a

23    foundational witness for that document in response to our

24    request for admission.

25               The second thing has to do with black cars.        As we


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 80 of 113   17
      J7NHAMTC

1     understand it, only one of the 33 accounts is actually a black

2     car.   This was the heart of their complaint, if you recall,

3     your Honor, and it turns out it's a very small amount of their

4     now-alleged $45 million in damages.        There's one claim for

5     approximately $300,000.      These are very small things that can

6     be disposed of quite easily.

7                There's also the issue of -- you'll recall the

8     allegations that plaintiffs made last year that pricing was

9     something that KF&B controlled, but it turns out from all the

10    deposition testimony that KF&B had parameters that were

11    actually set by AmTrust's own actuaries and that AmTrust's own

12    actuaries had been relying not only on a model that was not

13    provided to them by KF&B, they were using an ISO model, they

14    were regulated by the states and limited by the states by their

15    own filings, AmTrust's own filings, with the state regulatory

16    authorities as how much they could charge.         On top of that,

17    when it came time, say, on an annual basis, for revising those

18    models, AmTrust's own actuaries were not looking at the actual

19    loss data to correct their pricing.        So all allegations as to

20    this $45 million loss really boiled down to an issue of

21    pricing that AmTrust itself is solely responsible for and that

22    KF&B has no functioning.

23               So the underwriting, whether something deviated from

24    the underwriting manual, whether it was a risky risk, as

25    they've said, that's really a side issue.         The bulk of this


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 81 of 113   18
      J7NHAMTC

1     case comes down to damages which were solely within AmTrust's

2     pricing model.

3                THE COURT:      Do you want to respond to any of that?

4                MS. TABAKSBLAT:    Sure.

5                THE COURT:    You don't have to if you don't want to.

6                MS. TABAKSBLAT:    I think counsel essentially just laid

7     for you all the questions of fact.        I don't think anything he

8     just described deals with a matter of law that's appropriate

9     for resolution on summary judgment.        Obviously, to the extent

10    he claims that there's no questions of fact with respect to the

11    deductible guidelines, we disagree.        I believe there's a

12    question of fact as to which deductible guidelines governed.

13    However, even to the extent that we accept counsel's position

14    as true and a prior version of the deductible guidelines does

15    govern this case, we still believe there are breaches of those

16    guidelines.

17               We also disagree with the idea that all the fault lays

18    with AmTrust with respect to pricing and the algorithm.           We

19    obviously brought in an MPA for the specific purpose of

20    underwriting this account, and the record reflects that they

21    breached their underwriting guidelines as well as their

22    fiduciary duties.

23               THE COURT:    Have you talked about a mediation, a

24    private mediation?      Seems like, after the expert reports, that

25    would be a great idea.      You're going to spend all this money


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 82 of 113   19
      J7NHAMTC

1     with summary judgment and then trial, but, obviously, the

2     answer's going to be somewhere in the middle.         Have you thought

3     about that?

4                MS. TABAKSBLAT:     We've had settlement -- we've had

5     very preliminary settlement discussions.         I agree with your

6     Honor that the appropriate time to discuss more developed

7     settlement discussions will be after the expert reports are

8     exchanged.

9                THE COURT:   You all agree?

10               MS. SKALA:   Yes.

11               THE COURT:   I'm moving the expert deadline, -- you're

12    going to give me an order -- from September to November.           When

13    will that be?     I think I'll just set a conference where we can

14    figure out next steps after that period has run.          So we'll set

15    either a briefing schedule for summary judgment or motions in

16    limine and bench trial or maybe both.

17               When would be a good time?      Beginning of December come

18    back?

19               MS. TABAKSBLAT:     Yes, your Honor.

20               THE COURT:   How is Friday, December 6?

21               MS. SKALA:   Went to look for my phone, and I don't

22    have it.    That sounds fine, your Honor.

23               THE COURT:   Is that good for you?

24               MS. TABAKSBLAT:     Yes.

25               THE COURT:   Let's have a status conference/scheduling


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 83 of 113   20
      J7NHAMTC

1     conference December 6 at 11:00 a.m.        All right.

2                MS. TABAKSBLAT:    Thank you.

3                THE COURT:    Anything else?

4                MS. SKALA:    No, your Honor.    Thank you.

5                MS. TABAKSBLAT:    No.

6                THE COURT:    Thanks, everybody.    We're adjourned.

7                (Adjourned)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 84 of 113




             Exhibit 5
                Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 85 of 113




From:                                           Serena A. Skala <SSkala@clausen.com>
Sent:                                           Monday, August 5, 2019 3:14 PM
To:                                             Rachel M. Jacobson; Lauren Tabaksblat; Christian T. Becker; Jordan Beltz
Cc:                                             Jacob R. Zissu; John P. De Filippis; Tyler Jay Lory
Subject:                                        AmTrust v. KF&B
Attachments:                                    5 Star Flash.xlsx; AAA Full Transportation Systems.xlsx; Administrative Services
                                                Cooperative(ASC).xlsx; Ajay Transportation.xlsx; Bay Area Metro.xlsx; Beverly Hills
                                                Transport.xlsx; Cabco.xlsx


                                                                   **EXTERNAL EMAIL**

Counsel:

Pursuant to our agreement, enclosed please find spreadsheets of the already produced documents pertaining to the
Underwriting Files for 5 Star Flash, AAA Full Transportation Systems, ASC, Ajay Transportation, Bay Area Metro, LLC,
Beverly Hills Transit Coop., Inc. and Cabco Yellow, Inc.

We will continue to provide you with spreadsheets on a rolling basis. If you have any question, please let us know.
Thanks.


Serena A. Skala | Partner
Clausen Miller P.C. | 28 Liberty Street, 39th Floor | New York, New York 10005
212.805.3948 | vCard | bio




Clausen Miller P.C. Illinois • New York • California • New Jersey • Indiana • Wisconsin • Connecticut • Florida
Clausen Miller International London • Paris • Rome • Brussels


This electronic mail and any attachments are privileged and confidential and may be protected by the attorney-client privilege or attorney work product doctrine. It
is intended solely for the use of the addressee identified above. If you are not the intended recipient, any use, disclosure, copying, or distribution of this electronic
mail is unauthorized. If you have received this electronic mail in error, please notify the sender immediately by calling 212.805.3900 and delete it from your
computer. Thank you.




                                                                                    1
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 86 of 113




From:                              Serena A. Skala <SSkala@clausen.com>
Sent:                              Wednesday, August 7, 2019 4:07 PM
To:                                Rachel M. Jacobson; Lauren Tabaksblat; Christian T. Becker; Jordan Beltz
Cc:                                Jacob R. Zissu; John P. De Filippis; Tyler Jay Lory
Subject:                           RE: AmTrust v. KF&B
Attachments:                       City Service.xlsx; Derrick Payne.xlsx; Exclusive 1.xlsx; GTS II Transportation.xlsx; Gulf
                                   Coast.xlsx; Hollywoodland Tours.xlsx; Indianapolis Yellow Cab.xlsx; Irving Holdings.xlsx;
                                   ITOA.xlsx; Jesus R. Maria.xlsx


                                                 **EXTERNAL EMAIL**

Rachel,

In furtherance of our e-mail from Monday, enclosed please find spreadsheets of the already produced documents
pertaining to the Underwriting Files for City Service, Derrick Payne, Exclusive 1, GTS II Transportation, Gulf Coast,
Hollywood land Tours, Indianapolis Yellow, Irving Holdings, ITOA and Jesus R. Maria.

We will continue to provide you with spreadsheets on a rolling basis. If you have any questions, please let us know.
Thanks.

Serena A. Skala | Partner
Clausen Miller P.C. | 28 Liberty Street, 39th Floor | New York, New York 10005
212.805.3948 | vCard | bio



From: Serena A. Skala
Sent: Monday, August 5, 2019 3:14 PM
To: 'Rachel M. Jacobson' <RJacobson@kasowitz.com>; Lauren Tabaksblat <LTabaksblat@kasowitz.com>; Christian T.
Becker <CBecker@kasowitz.com>; Jordan Beltz <JBeltz@kasowitz.com>
Cc: Jacob R. Zissu <jzissu@clausen.com>; John P. De Filippis <jdefilippis@clausen.com>; Tyler Jay Lory
<tlory@clausen.com>
Subject: AmTrust v. KF&B

Counsel:

Pursuant to our agreement, enclosed please find spreadsheets of the already produced documents pertaining to the
Underwriting Files for 5 Star Flash, AAA Full Transportation Systems, ASC, Ajay Transportation, Bay Area Metro, LLC,
Beverly Hills Transit Coop., Inc. and Cabco Yellow, Inc.

We will continue to provide you with spreadsheets on a rolling basis. If you have any question, please let us know.
Thanks.


Serena A. Skala | Partner
Clausen Miller P.C. | 28 Liberty Street, 39th Floor | New York, New York 10005
212.805.3948 | vCard | bio




                                                              1
                Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 87 of 113




Clausen Miller P.C. Illinois • New York • California • New Jersey • Indiana • Wisconsin • Connecticut • Florida
Clausen Miller International London • Paris • Rome • Brussels


This electronic mail and any attachments are privileged and confidential and may be protected by the attorney-client privilege or attorney work product doctrine. It
is intended solely for the use of the addressee identified above. If you are not the intended recipient, any use, disclosure, copying, or distribution of this electronic
mail is unauthorized. If you have received this electronic mail in error, please notify the sender immediately by calling 212.805.3900 and delete it from your
computer. Thank you.




                                                                                    2
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 88 of 113




From:                              Serena A. Skala <SSkala@clausen.com>
Sent:                              Thursday, August 8, 2019 4:25 PM
To:                                Rachel M. Jacobson; Lauren Tabaksblat; Christian T. Becker; Jordan Beltz
Cc:                                Jacob R. Zissu; John P. De Filippis; Tyler Jay Lory
Subject:                           RE: AmTrust v. KF&B
Attachments:                       5 Star Flash(Revised).xlsx; AAA Full Transportation Systems (Revised).xlsx; Administrative
                                   Services Cooperative(ASC)(Revised).xlsx; Juan S Taratula.xlsx; KS Express.xlsx; LA
                                   Checker.xlsx; LA Tours.xlsx; Luxor Cabs.xlsx; Mikhail Babayan.xlsx; MKBS.xlsx; Pleasantville
                                   Village.xlsx


                                                 **EXTERNAL EMAIL**

Rachel,

In furtherance of our e-mails from earlier this week, enclosed please find spreadsheets of the already produced
documents pertaining to the Underwriting Files for Juan S Tartula, KS Express, LA Checker, LA Tours, Luxor Cabs, Mikhail
Babayan, MKBS and Pleasantville Village.

We have also enclosed revised spreadsheets for 5 Star Flash, AAA and ASC – these are filtered to reflect documents with
a File Loc of “C:\Taxi Files\Quotes (…)” only. Only documents with this File Location were updated in the revised
spreadsheets. Please note that these revised spreadsheets still only contain references documents that have already
been produced and do not reflect any documents that may be in our later supplemental production.

We will continue to provide you with spreadsheets on a rolling basis. If you have any questions, please let us know.
Thanks.

Serena A. Skala | Partner
Clausen Miller P.C. | 28 Liberty Street, 39th Floor | New York, New York 10005
212.805.3948 | vCard | bio



From: Serena A. Skala
Sent: Wednesday, August 7, 2019 4:07 PM
To: 'Rachel M. Jacobson' <RJacobson@kasowitz.com>; 'Lauren Tabaksblat' <LTabaksblat@kasowitz.com>; 'Christian T.
Becker' <CBecker@kasowitz.com>; 'Jordan Beltz' <JBeltz@kasowitz.com>
Cc: Jacob R. Zissu <jzissu@clausen.com>; John P. De Filippis <jdefilippis@clausen.com>; Tyler Jay Lory
<tlory@clausen.com>
Subject: RE: AmTrust v. KF&B

Rachel,

In furtherance of our e-mail from Monday, enclosed please find spreadsheets of the already produced documents
pertaining to the Underwriting Files for City Service, Derrick Payne, Exclusive 1, GTS II Transportation, Gulf Coast,
Hollywood land Tours, Indianapolis Yellow, Irving Holdings, ITOA and Jesus R. Maria.

We will continue to provide you with spreadsheets on a rolling basis. If you have any questions, please let us know.
Thanks.


                                                              1
                Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 89 of 113
Serena A. Skala | Partner
Clausen Miller P.C. | 28 Liberty Street, 39th Floor | New York, New York 10005
212.805.3948 | vCard | bio

From: Serena A. Skala
Sent: Monday, August 5, 2019 3:14 PM
To: 'Rachel M. Jacobson' <RJacobson@kasowitz.com>; Lauren Tabaksblat <LTabaksblat@kasowitz.com>; Christian T.
Becker <CBecker@kasowitz.com>; Jordan Beltz <JBeltz@kasowitz.com>
Cc: Jacob R. Zissu <jzissu@clausen.com>; John P. De Filippis <jdefilippis@clausen.com>; Tyler Jay Lory
<tlory@clausen.com>
Subject: AmTrust v. KF&B

Counsel:

Pursuant to our agreement, enclosed please find spreadsheets of the already produced documents pertaining to the
Underwriting Files for 5 Star Flash, AAA Full Transportation Systems, ASC, Ajay Transportation, Bay Area Metro, LLC,
Beverly Hills Transit Coop., Inc. and Cabco Yellow, Inc.

We will continue to provide you with spreadsheets on a rolling basis. If you have any question, please let us know.
Thanks.


Serena A. Skala | Partner
Clausen Miller P.C. | 28 Liberty Street, 39th Floor | New York, New York 10005
212.805.3948 | vCard | bio




Clausen Miller P.C. Illinois • New York • California • New Jersey • Indiana • Wisconsin • Connecticut • Florida
Clausen Miller International London • Paris • Rome • Brussels


This electronic mail and any attachments are privileged and confidential and may be protected by the attorney-client privilege or attorney work product doctrine. It
is intended solely for the use of the addressee identified above. If you are not the intended recipient, any use, disclosure, copying, or distribution of this electronic
mail is unauthorized. If you have received this electronic mail in error, please notify the sender immediately by calling 212.805.3900 and delete it from your
computer. Thank you.




                                                                                    2
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 90 of 113




From:                            Serena A. Skala <securetransfer@clausen.com>
Sent:                            Monday, September 2, 2019 3:13 PM
To:                              Rachel Jacobson Teitler; Jordan Beltz; Lauren Tabaksblat; Christian T. Becker;
                                 tlory@clausen.com; jdefilippis@clausen.com; jzissu@clausen.com;
                                 adifusco@clausen.com; Adam Klein
Subject:                         AmTrust v. KF&B - Jesus R. Maria, West Florida Limousine and LA Tours Productions


                                              **EXTERNAL EMAIL**



Counsel:

Enclosed please find our supplemental production of documents pertaining to
the Underwriting Files for Jesus R. Maria, West Florida Limousine and LA Tours. We have
also enclosed updated spreadsheets of the documents produced by KF&B which comprise the Underwriting File
for these accounts. These spreadsheets supersede the prior spreadsheets sent regarding these accounts.




As you know, the testimony in this matter has
established that the Underwriting Files were maintained by KF&B in three
locations: Agent Aid, on the KF&B server and in e-mail. Each document listed in the attached spreadsheet
contains a reference to its
bates-range, its File Name and its File Location (File Loc), the latter of which corresponds to one of the
aforementioned three locations. The
documents which were maintained on the KF&B server can be identified by a File Location that begins with
“C:\.” The documents stored in e-mails and
on Agent Aid documents are so identified.

As
previously stated, we have attempted to
accommodate your concerns, e.g. the category of Miscellaneous
Program/Underwriting Documents includes documents encompassed by the MPA’s
(X.B.VI.) definition of “underwriting file” and which have been maintained by
KF&B, but which apply to more than one account or the program in
general.

Thank you.

Files attached to this message

       Filename          Size                        Checksum (SHA256)
Jesus R Maria           31    1d047f965e078a3dcbefa4aafae05e91759d8fe66ac8f14fb4736d12e21368e2
(Updated).xlsx          KB

                                                          1
            Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 91 of 113

      Filename                Size                                     Checksum (SHA256)
LA Tours                     51.2    7b7b6a10bf76c54b524e2a48296c93b135879b44c03a7cf41197e805a27f17b1
(Updated).xlsx               KB
West Florida Limo            31.8    e7c1acf8b2ffeaf7d59b664d6f0c1de64d81f442d8eae54cc4ab0c087aa9ad2b
(Updated).xlsx               KB
                             4.65
VOL_030.zip                          d34ad5b054ecc2984cf4829e8f3a811a3d26ba2686dade07bcdb7de998a04569
                             MB
                             24.6
VOL_032.zip                          55a41dbe9dd732d96b1a6923cc0d013d642fdee2660d7c86fa6a5b4de00e3a61
                             MB
                             6.01
VOL_033.zip                          d444b2ca6678f1aeefdb71b8c010ef6b3b19224b698d9d38be7851747dbb3d56
                             MB

Please click on the following link to download the attachments:
https://securetransfer.clausen.com/message/vCPMQiPG9yhEN1dJbkY7Zz

This email or download link can not be forwarded to anyone else.

The attachments are available until: Wednesday, 2 October.

Message ID: vCPMQiPG9yhEN1dJbkY7Zz


  Download Files



Clausen Miller P.C. Secure File Transfer: https://securetransfer.clausen.com

This electronic mail and any attachments are PRIVILEGED & CONFIDENTIAL and may be protected by the
ATTORNEY-CLIENT PRIVILEGE. It is intended solely for the use of the addressee identified above. If you
are not the intended recipient, any use, disclosure, copying, or distribution of this electronic mail is
UNAUTHORIZED. If you have received this electronic mail in error, please notify the sender immediately by
calling (312) 855.1010 and delete it from your computer. Thank you.




                                                                 2
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 92 of 113




             Exhibit 6
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 93 of 113




From:                            Serena A. Skala <securetransfer@clausen.com>
Sent:                            Monday, August 19, 2019 5:35 PM
To:                              Rachel M. Jacobson; Christian T. Becker; Jordan Beltz; Lauren Tabaksblat
Cc:                              jzissu@clausen.com; tlory@clausen.com; jdefilippis@clausen.com
Subject:                         AmTrust v. KF&B - Derrick Payne and Pleasantville Village Accounts


                                               **EXTERNAL EMAIL**




Counsel:



Enclosed please find our supplemental production of
documents pertaining to the Underwriting Files for Derrick Payne and Pleasantville Village. We have
also enclosed updated spreadsheets of the documents produced by KF&B
which comprise the Underwriting Files for Derrick Payne and Pleasantville Village. These spreadsheets
supersede the prior spreadsheets sent regarding these accounts.

As you know, the testimony in this matter has established
that the Underwriting Files were maintained by KF&B in three
locations: Agent Aid, on the KF&B server and in e-mail. Each
document listed in the attached spreadsheets contain a reference to its
bates-range, its File Name and its File Location (File Loc), the latter of
which corresponds to one of the aforementioned three locations. The
documents which were maintained on the KF&B server can be identified by a
File Location that begins with “C:\.” The documents stored in e-mails and on Agent Aid documents
are so identified.




Thank you.




Files attached to this message




                                                           1
            Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 94 of 113

       Filename               Size                                     Checksum (SHA256)
Derrick Payne                35.7    b630fc9a0ee6f1af0a760f34dbb6873b6027eb88c40df37d1678a00a7d1f9cd1
(Updated).xlsx               KB
Pleasantville Village        20.6    95e05e3824e1fc6a3587928043a9f78d244cf88c1978b42a29e9fc22da235c7c
(Updated).xlsx               KB
                             14.4
VOL_019.zip                          3bfe66b52aeb8c9a46cf8048c940d7826a8ba37d1262fae3d3b1c3b9a6329de1
                             MB
                             11.4
VOL_020.zip                          48d92fe1d91dc0552f23204baccf2554525a8f8b1832230f6e0f142ff81e5bb9
                             MB
                             1.24
VOL_021.zip                          dac3cb65e09197ccd71a28ba72e72784e1118a42f186c409b2f93aa6df3db238
                             MB

Please click on the following link to download the attachments:
https://securetransfer.clausen.com/message/lrAQ1HvFHJPzQRYJY6pAgU

This email or download link can not be forwarded to anyone else.

The attachments are available until: Wednesday, 18 September.

Message ID: lrAQ1HvFHJPzQRYJY6pAgU


  Download Files



Clausen Miller P.C. Secure File Transfer: https://securetransfer.clausen.com

This electronic mail and any attachments are PRIVILEGED & CONFIDENTIAL and may be protected by the
ATTORNEY-CLIENT PRIVILEGE. It is intended solely for the use of the addressee identified above. If you
are not the intended recipient, any use, disclosure, copying, or distribution of this electronic mail is
UNAUTHORIZED. If you have received this electronic mail in error, please notify the sender immediately by
calling (312) 855.1010 and delete it from your computer. Thank you.




                                                                 2
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 95 of 113




From:                            Serena A. Skala <securetransfer@clausen.com>
Sent:                            Wednesday, August 21, 2019 3:43 PM
To:                              Rachel M. Jacobson; Christian T. Becker; Lauren Tabaksblat; Jordan Beltz;
                                 jzissu@clausen.com; jdefilippis@clausen.com; tlory@clausen.com
Subject:                         AmTrust v. KF&B - GTS II, Transportation and Hollywoodland Tours


                                               **EXTERNAL EMAIL**




Counsel:



Enclosed please find our
supplemental production pertaining to GTS II Transportation and Hollywoodland
Tours. As with Monday's supplemental production, we have enclosed
updated spreadsheets pertaining to these accounts that supersede the
spreadsheets previously provided for these accounts.


As to your August 8 email, we
disagree with the positions taken therein. KF&B is – and has been -
producing the documents it maintained in good faith and in full compliance with the Court’s
order. We have attempted to accommodate your concerns, e.g. the category of Miscellaneous
Program/Underwriting Documents includes documents encompassed by the MPA’s (X.B.VI.)
definition of “underwriting file” and which have been maintained by KF&B,
but which apply to more than one account or the program in general.

Thank you.

Serena Skala




Files attached to this message

        Filename         Size                       Checksum (SHA256)
                        29.5 9d5ba4af634ab691fcd9b25f37c92467bb6e96d3f28910c778da74fb35649b84
VOL_023.zip
                        MB


                                                           1
            Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 96 of 113

        Filename       Size                       Checksum (SHA256)
                      4.4 524c053270f72007f0bac17c59d484652afad188e6cc808a4898acb5a5a2bab0
VOL_024.zip
                      MB
GTS II Transportation 43.6 40d5e79d02c16ee32227338bc7e9c6e816ef23b27c8ff8c585677596f5f8de3b
(Updated).xlsx        KB
Hollywoodland         28.5 dfd117e8bc1a61c445edf7051351b7b2c530f5be6e0cee46d28a7cd7be63d840
(Updated).xlsx        KB

Please click on the following link to download the attachments:
https://securetransfer.clausen.com/message/mgsI8yHyGb9Llv44qGRBKz

This email or download link can not be forwarded to anyone else.

The attachments are available until: Friday, 20 September.

Message ID: mgsI8yHyGb9Llv44qGRBKz


  Download Files



Clausen Miller P.C. Secure File Transfer: https://securetransfer.clausen.com

This electronic mail and any attachments are PRIVILEGED & CONFIDENTIAL and may be protected by the
ATTORNEY-CLIENT PRIVILEGE. It is intended solely for the use of the addressee identified above. If you
are not the intended recipient, any use, disclosure, copying, or distribution of this electronic mail is
UNAUTHORIZED. If you have received this electronic mail in error, please notify the sender immediately by
calling (312) 855.1010 and delete it from your computer. Thank you.




                                                                 2
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 97 of 113




From:                            Serena A. Skala <securetransfer@clausen.com>
Sent:                            Monday, August 26, 2019 11:57 AM
To:                              Rachel M. Jacobson; Jordan Beltz; Christian T. Becker; Lauren Tabaksblat
Cc:                              jzissu@clausen.com; jdefilippis@clausen.com; tlory@clausen.com
Subject:                         AmTrust v. KF&B - Supplemental Production Beverly Hills Transit


                                               **EXTERNAL EMAIL**




Counsel:

Enclosed please find our
supplemental production of documents pertaining to the Underwriting File for Beverly
Hills Transit. We have
also enclosed an updated spreadsheet of the documents produced by KF&B which
comprise the Underwriting File for Beverly Hills Transit. This
spreadsheet
supersedes the prior spreadsheet sent regarding this account.



As you know, the testimony in
this matter has established that the Underwriting Files were maintained by
KF&B in three
locations: Agent Aid, on the KF&B server and in e-mail. Each document
listed in the attached spreadsheet contains a reference to its
bates-range, its File Name and its File Location (File Loc), the latter of which
corresponds to one of the aforementioned three locations. The
documents which were maintained on the KF&B server can be identified by a File
Location that begins with “C:\.” The documents stored in e-mails and
on Agent Aid documents are so identified. As
previously stated, we have attempted to accommodate
your concerns, e.g. the category of Miscellaneous Program/Underwriting
Documents includes documents encompassed by the MPA’s (X.B.VI.) definition
of “underwriting file” and which have been maintained by KF&B, but which
apply to more than one account or the program in general.

Thank you.




Files attached to this message



                                                           1
            Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 98 of 113

      Filename                Size                       Checksum (SHA256)
Beverly Hills Transit        136 0950a629587d30c7394afac5920e6ee115920b0bae37d8919b487d14fddca75c
(Updated).xlsx               KB
                             164 75e85a90f25c91dba3d1aaa49fe47e6c25cc964e699fb3ace32f6b0a01abc827
VOL_022.zip
                             MB
                             18.9 8c2df6d580c5bf861372218a1825621cf88d4d87554b2a4bd77d4232bca54ca2
VOL_028.zip
                             KB

Please click on the following link to download the attachments:
https://securetransfer.clausen.com/message/b2Z4vAor6YCLJni8byXZnD

This email or download link can not be forwarded to anyone else.

The attachments are available until: Wednesday, 25 September.

Message ID: b2Z4vAor6YCLJni8byXZnD


  Download Files



Clausen Miller P.C. Secure File Transfer: https://securetransfer.clausen.com

This electronic mail and any attachments are PRIVILEGED & CONFIDENTIAL and may be protected by the
ATTORNEY-CLIENT PRIVILEGE. It is intended solely for the use of the addressee identified above. If you
are not the intended recipient, any use, disclosure, copying, or distribution of this electronic mail is
UNAUTHORIZED. If you have received this electronic mail in error, please notify the sender immediately by
calling (312) 855.1010 and delete it from your computer. Thank you.




                                                                 2
          Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 99 of 113


           A               B                                C                                       D
        ProdBeg         ProdEnd                         FileName                                 FileLoc
1
     KFB_00187561   KFB_00187567   WPP1068267-01_Corresponden_1-12-2015_282535.001   Agent Aid
2
     KFB_00613372   KFB_00613642   KFBA440_Pol-Underw_10-18-2011_208586.001          Agent Aid
3
     KFB_00915138   KFB_00915160   WPP1068267-00_Certificates_2-7-2013_241992.001    Agent Aid
4
     KFB_00915161   KFB_00915161   WPP1068267-00_Claims_2-25-2013_242664.001         Agent Aid
5
     KFB_00915162   KFB_00915163   WPP1068267-00_Claims_3-26-2013_244085.001         Agent Aid
6
     KFB_00915164   KFB_00915164   WPP1068267-00_Claims_6-11-2013_247665.001         Agent Aid
7
     KFB_00915165   KFB_00915165   WPP1068267-00_Claims_6-3-2013_247333.001          Agent Aid
8
     KFB_00915166   KFB_00915173   WPP1068267-00_Corresponden_10-1-2013_252821.001   Agent Aid
9
     KFB_00915174   KFB_00915175   WPP1068267-00_Corresponden_11-4-2013_254661.001   Agent Aid
10
     KFB_00915176   KFB_00915181   WPP1068267-00_Corresponden_12-3-2013_256139.001   Agent Aid
11
     KFB_00915182   KFB_00915189   WPP1068267-00_Corresponden_1-6-2014_257697.001    Agent Aid
12
     KFB_00915190   KFB_00915190   WPP1068267-00_Corresponden_2-26-2013_242709.001   Agent Aid
13
     KFB_00915191   KFB_00915194   WPP1068267-00_Corresponden_2-3-2014_259111.001    Agent Aid
14
     KFB_00915195   KFB_00915199   WPP1068267-00_Corresponden_3-1-2013_242886.001    Agent Aid
15
     KFB_00915200   KFB_00915200   WPP1068267-00_Corresponden_3-18-2013_243699.001   Agent Aid
16
     KFB_00915201   KFB_00915212   WPP1068267-00_Corresponden_4-1-2013_244380.001    Agent Aid
17
     KFB_00915213   KFB_00915222   WPP1068267-00_Corresponden_5-1-2013_245617.001    Agent Aid
18
     KFB_00915223   KFB_00915223   WPP1068267-00_Corresponden_5-17-2013_246544.001   Agent Aid
19
     KFB_00915224   KFB_00915224   WPP1068267-00_Corresponden_5-29-2013_247088.001   Agent Aid
20
     KFB_00915225   KFB_00915238   WPP1068267-00_Corresponden_6-10-2013_247571.001   Agent Aid
21
     KFB_00915239   KFB_00915244   WPP1068267-00_Corresponden_6-3-2013_247314.001    Agent Aid
22
     KFB_00915245   KFB_00915250   WPP1068267-00_Corresponden_7-11-2013_249032.001   Agent Aid
23
     KFB_00915251   KFB_00915251   WPP1068267-00_Corresponden_7-22-2013_249411.001   Agent Aid
24
     KFB_00915252   KFB_00915268   WPP1068267-00_Corresponden_7-31-2013_249762.001   Agent Aid
25
     KFB_00915269   KFB_00915269   WPP1068267-00_Corresponden_8-12-2013_250274.001   Agent Aid
26
     KFB_00915270   KFB_00915270   WPP1068267-00_Corresponden_8-26-2013_250855.001   Agent Aid
27
     KFB_00915271   KFB_00915271   WPP1068267-00_Corresponden_9-19-2013_252013.001   Agent Aid
28
     KFB_00915272   KFB_00915276   WPP1068267-00_Corresponden_9-4-2013_251280.001    Agent Aid
29
     KFB_00915277   KFB_00915557   WPP1068267-00_Pol-Underw_11-5-2012_237589.001     Agent Aid
30
     KFB_00915558   KFB_00915627   WPP1068267-00_Pol-Underw_2-5-2013_241871.001      Agent Aid
31
     KFB_00915628   KFB_00915628   WPP1068267-00_Pol-Underw_2-5-2013_241874.001      Agent Aid
32
     KFB_00915629   KFB_00915634   WPP1068267-00_Pol-Underw_3-18-2013_243665.001     Agent Aid
33
     KFB_00915635   KFB_00915663   WPP1068267-00_SignedDocs_3-18-2013_243631.001     Agent Aid
34
     KFB_00915664   KFB_00915665   WPP1068267-01_Claims_11-13-2015_309456.001        Agent Aid
35
     KFB_00915666   KFB_00915672   WPP1068267-01_Corresponden_10-2-2014_275375.001   Agent Aid
36
     KFB_00915673   KFB_00915673   WPP1068267-01_Corresponden_10-24-2014_277067.001 Agent Aid
37
     KFB_00915674   KFB_00915677   WPP1068267-01_Corresponden_11-17-2014_278845.001 Agent Aid
38
     KFB_00915678   KFB_00915678   WPP1068267-01_Corresponden_12-2-2014_279656.001   Agent Aid
39
     KFB_00915679   KFB_00915680   WPP1068267-01_Corresponden_12-3-2014_279714.001   Agent Aid
40
          Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 100 of 113


            A                B                                      C                                                         D
      KFB_00313862   KFB_00313863   FW: Beverly Hills Taxi.msg                              E-Mail - Mailbox - Mike Howery\Deleted Items\
763
      KFB_00314062   KFB_00314062   RE: Beverly Hills - Taxi policy number request.msg      E-Mail - Mailbox - Mike Howery\Deleted Items\
764
      KFB_00314077   KFB_00314078   FW: Beverly hills.msg                                   E-Mail - Mailbox - Mike Howery\Deleted Items\
765
      KFB_00314237   KFB_00314238   RE: Beverly hills.msg                                   E-Mail - Mailbox - Mike Howery\Deleted Items\
766
      KFB_00314241   KFB_00314241   Beverly Hills 350 CSL 012413.xls                        E-Mail - Mailbox - Mike Howery\Deleted Items\
767
      KFB_00314242   KFB_00314242   Beverly Hills split limit 012413.xls                    E-Mail - Mailbox - Mike Howery\Deleted Items\
768
      KFB_00314280   KFB_00314282   RE: Beverly Hills - Taxi policy number request.msg      E-Mail - Mailbox - Mike Howery\Deleted Items\
769
      KFB_00314283   KFB_00314285   RE: Beverly Hills - Taxi policy number request.msg      E-Mail - Mailbox - Mike Howery\Deleted Items\
770
      KFB_00314286   KFB_00314286   Beverly Hills----WPP1068267 00 .msg                     E-Mail - Mailbox - Mike Howery\Deleted Items\
771
      KFB_00314287   KFB_00314402   beverly67.pdf                                           E-Mail - Mailbox - Mike Howery\Deleted Items\
772
      KFB_00314403   KFB_00314403   IL12011185 (Split Limits) 312299.doc                    E-Mail - Mailbox - Mike Howery\Deleted Items\
773
      KFB_00314404   KFB_00314404   CA99270187 (Split Limits) 312299.doc                    E-Mail - Mailbox - Mike Howery\Deleted Items\
774
      KFB_00314516   KFB_00314517   RE: Ticket 30921 RE: Beverly Hills----WPP1068267 00 .msg E-Mail - Mailbox - Mike Howery\Deleted Items\
775
      KFB_00314518   KFB_00314635   beverly67.pdf                                           E-Mail - Mailbox - Mike Howery\Deleted Items\
776
      KFB_00314636   KFB_00314637   RE: Beverly Hills Taxi.msg                              E-Mail - Mailbox - Mike Howery\Deleted Items\
777
      KFB_00314638   KFB_00314642   Claims Agreement - AmTrust Addendum No 12 - Beverly     E-Mail - Mailbox - Mike Howery\Deleted Items\
778                                 Hills Transit Coop.pdf
      KFB_00314705   KFB_00314706   RE: Beverly Hills.msg                                   E-Mail - Mailbox - Mike Howery\Deleted Items\
779
      KFB_00314707   KFB_00314707   First Dollar Ltr 2012.doc                               E-Mail - Mailbox - Mike Howery\Deleted Items\
780
      KFB_00314985   KFB_00314986   Beverly Hills Transit.msg                               E-Mail - Mailbox - Mike Howery\Deleted Items\
781
      KFB_00314987   KFB_00314988   RE: Beverly Hills Transit.msg                           E-Mail - Mailbox - Mike Howery\Deleted Items\
782
      KFB_00319028   KFB_00319029   FW: Beveryhills Taxi Payments.msg                       E-Mail - Mailbox - Mike Howery\Deleted Items\
783
      KFB_00319030   KFB_00319030   Beverly Hills Binder.pdf                                E-Mail - Mailbox - Mike Howery\Deleted Items\
784
      KFB_00319031   KFB_00319031   Invoice and Payments Report.xlsx                        E-Mail - Mailbox - Mike Howery\Deleted Items\
785
      KFB_00319032   KFB_00319034   FW: Beveryhills Taxi Payments.msg                       E-Mail - Mailbox - Mike Howery\Deleted Items\
786
      KFB_00319035   KFB_00319035   Beverly Hills Binder.pdf                                E-Mail - Mailbox - Mike Howery\Deleted Items\
787
      KFB_00319036   KFB_00319036   Invoice and Payments Report.xlsx                        E-Mail - Mailbox - Mike Howery\Deleted Items\
788
      KFB_00319037   KFB_00319038   (No subject/filename).msg                               E-Mail - Mailbox - Mike Howery\Deleted Items\
789
      KFB_00319039   KFB_00319039   State Volume.xls                                        E-Mail - Mailbox - Mike Howery\Deleted Items\
790
      KFB_00319100   KFB_00319100   Beverly Hills Transit Coop Inc. Policy WPP106826700 &   E-Mail - Mailbox - Mike Howery\Deleted Items\
791                                 WPP106826800 Weekly Report 04/22/2013 to
      KFB_00319101   KFB_00319101   13 RPT cau kf&b rpt week of 042213 to 043013.xls        E-Mail - Mailbox - Mike Howery\Deleted Items\
792
      KFB_00319131   KFB_00319131   Beverly Hills transit Coop,inc. Policy WPP106826700 &   E-Mail - Mailbox - Mike Howery\Deleted Items\
793                                 WPP106826800 Weekly Report 05/01/13 to
      KFB_00319132   KFB_00319132   13 RPT cau kf&b rpt week of 050113 to 050513.xls        E-Mail - Mailbox - Mike Howery\Deleted Items\
794
      KFB_00319408   KFB_00319408   Beverly Hills transit Coop,inc. Policy WPP106826700 &   E-Mail - Mailbox - Mike Howery\Deleted Items\
795                                 WPP106826800 Weekly Report 05/20/13 to
      KFB_00319409   KFB_00319409   13 RPT cau kf&b rpt week of 052013 to 052613.xls        E-Mail - Mailbox - Mike Howery\Deleted Items\
796
      KFB_00319845   KFB_00319845   Beverly Hills transit Coop,inc. Policy WPP106826700 &   E-Mail - Mailbox - Mike Howery\Deleted Items\
797                                 WPP106826800 Weekly Report 05/27/13 to
      KFB_00319846   KFB_00319846   13 RPT cau kf&b rpt week of 052713 to 053113.xls        E-Mail - Mailbox - Mike Howery\Deleted Items\
798
      KFB_00319921   KFB_00319921   Beverly Hills transit Coop,inc. Policy WPP106826700 &   E-Mail - Mailbox - Mike Howery\Deleted Items\
799                                 WPP106826800 Weekly Report 06/03/13 to
      KFB_00320393   KFB_00320393   Beverly Hills Transit Coop Inc. Policy WPP106826700 &   E-Mail - Mailbox - Mike Howery\Deleted Items\
800                                 WPP106826800 Weekly Report 06/17/2013 to
      KFB_00320517   KFB_00320517   Beverly Hills Transit Coop Inc. Policy WPP106826700 &   E-Mail - Mailbox - Mike Howery\Deleted Items\
801                                 WPP106826800 Weekly Report 06/24/2013 to
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 101 of 113




From:                            Serena A. Skala <securetransfer@clausen.com>
Sent:                            Wednesday, August 28, 2019 9:43 AM
To:                              Rachel Jacobson Teitler; Jordan Beltz; Christian T. Becker; Lauren Tabaksblat;
                                 tlory@clausen.com; jdefilippis@clausen.com; jzissu@clausen.com
Subject:                         AmTrust v. KF&B - Ajay Transportation and Exclusive One Supplemental Productions


                                              **EXTERNAL EMAIL**



Counsel:

Enclosed please find our supplemental production of documents pertaining to the Underwriting Files for
Exclusive One and Ajay Transportation. We have also enclosed an updated spreadsheets of the documents
produced by KF&B
which comprise the Underwriting File for these accounts. These

spreadsheets supersede the prior spreadsheets sent regarding these accounts.

As you know, the testimony in this matter has established that the Underwriting Files were maintained by
KF&B in three locations: Agent Aid, on the KF&B server and in e-mail. Each
document listed in the attached spreadsheet contains a reference to its bates-range, its File Name and its File
Location (File Loc), the latter of
which corresponds to one of the aforementioned three locations. The documents which were maintained on the
KF&B server can be identified by a
File Location that begins with “C:\.” The documents stored in e-mails and on Agent Aid documents are so
identified. As previously stated, we have attempted to accommodate your concerns, e.g. the category
of Miscellaneous Program/Underwriting Documents includes documents encompassed by the MPA’s (X.B.VI.)
definition of “underwriting file” and which have been maintained by KF&B, but which apply to more than one
account or the program in general.




Thank you.

Files attached to this message

        Filename         Size                       Checksum (SHA256)
                        15.7 1c62ade4afeb638abf72955ad998c49d42177bb759a4d12f61fb8c84b49c66af
VOL_026.zip
                        MB


                                                         1
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 102 of 113

        Filename              Size                       Checksum (SHA256)
                             24.4 e265447f2a1ff82b837175f848030c2cdb365f4ecb79457c70179fffb6006aad
VOL_027.zip
                             MB
Ajay Transportation          62.3 733d747a26fd2d1bdef28681e0c2aab5bdef17233331338a4d5eae1fa7d30f2a
(Updated).xlsx               KB
Exclusive One                33.6 07ee7dbdfc367bc8af33bad91a3e72f8c1266a686da64237d9a400d183cd924d
(Updated).xlsx               KB

Please click on the following link to download the attachments:
https://securetransfer.clausen.com/message/rsBTiCvl74S67XZk8aYft6

This email or download link can not be forwarded to anyone else.

The attachments are available until: Friday, 27 September.

Message ID: rsBTiCvl74S67XZk8aYft6


  Download Files



Clausen Miller P.C. Secure File Transfer: https://securetransfer.clausen.com

This electronic mail and any attachments are PRIVILEGED & CONFIDENTIAL and may be protected by the
ATTORNEY-CLIENT PRIVILEGE. It is intended solely for the use of the addressee identified above. If you
are not the intended recipient, any use, disclosure, copying, or distribution of this electronic mail is
UNAUTHORIZED. If you have received this electronic mail in error, please notify the sender immediately by
calling (312) 855.1010 and delete it from your computer. Thank you.




                                                                 2
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 103 of 113




From:                            Serena A. Skala <securetransfer@clausen.com>
Sent:                            Monday, September 2, 2019 3:13 PM
To:                              Rachel Jacobson Teitler; Jordan Beltz; Lauren Tabaksblat; Christian T. Becker;
                                 tlory@clausen.com; jdefilippis@clausen.com; jzissu@clausen.com;
                                 adifusco@clausen.com; Adam Klein
Subject:                         AmTrust v. KF&B - Jesus R. Maria, West Florida Limousine and LA Tours Productions


                                              **EXTERNAL EMAIL**



Counsel:

Enclosed please find our supplemental production of documents pertaining to
the Underwriting Files for Jesus R. Maria, West Florida Limousine and LA Tours. We have
also enclosed updated spreadsheets of the documents produced by KF&B which comprise the Underwriting File
for these accounts. These spreadsheets supersede the prior spreadsheets sent regarding these accounts.




As you know, the testimony in this matter has
established that the Underwriting Files were maintained by KF&B in three
locations: Agent Aid, on the KF&B server and in e-mail. Each document listed in the attached spreadsheet
contains a reference to its
bates-range, its File Name and its File Location (File Loc), the latter of which corresponds to one of the
aforementioned three locations. The
documents which were maintained on the KF&B server can be identified by a File Location that begins with
“C:\.” The documents stored in e-mails and
on Agent Aid documents are so identified.

As
previously stated, we have attempted to
accommodate your concerns, e.g. the category of Miscellaneous
Program/Underwriting Documents includes documents encompassed by the MPA’s
(X.B.VI.) definition of “underwriting file” and which have been maintained by
KF&B, but which apply to more than one account or the program in
general.

Thank you.

Files attached to this message

       Filename          Size                        Checksum (SHA256)
Jesus R Maria           31    1d047f965e078a3dcbefa4aafae05e91759d8fe66ac8f14fb4736d12e21368e2
(Updated).xlsx          KB

                                                          1
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 104 of 113

      Filename                Size                                     Checksum (SHA256)
LA Tours                     51.2    7b7b6a10bf76c54b524e2a48296c93b135879b44c03a7cf41197e805a27f17b1
(Updated).xlsx               KB
West Florida Limo            31.8    e7c1acf8b2ffeaf7d59b664d6f0c1de64d81f442d8eae54cc4ab0c087aa9ad2b
(Updated).xlsx               KB
                             4.65
VOL_030.zip                          d34ad5b054ecc2984cf4829e8f3a811a3d26ba2686dade07bcdb7de998a04569
                             MB
                             24.6
VOL_032.zip                          55a41dbe9dd732d96b1a6923cc0d013d642fdee2660d7c86fa6a5b4de00e3a61
                             MB
                             6.01
VOL_033.zip                          d444b2ca6678f1aeefdb71b8c010ef6b3b19224b698d9d38be7851747dbb3d56
                             MB

Please click on the following link to download the attachments:
https://securetransfer.clausen.com/message/vCPMQiPG9yhEN1dJbkY7Zz

This email or download link can not be forwarded to anyone else.

The attachments are available until: Wednesday, 2 October.

Message ID: vCPMQiPG9yhEN1dJbkY7Zz


  Download Files



Clausen Miller P.C. Secure File Transfer: https://securetransfer.clausen.com

This electronic mail and any attachments are PRIVILEGED & CONFIDENTIAL and may be protected by the
ATTORNEY-CLIENT PRIVILEGE. It is intended solely for the use of the addressee identified above. If you
are not the intended recipient, any use, disclosure, copying, or distribution of this electronic mail is
UNAUTHORIZED. If you have received this electronic mail in error, please notify the sender immediately by
calling (312) 855.1010 and delete it from your computer. Thank you.




                                                                 2
           Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 105 of 113




From:                                Serena A. Skala <securetransfer@clausen.com>
Sent:                                Wednesday, September 4, 2019 2:04 PM
To:                                  Rachel Jacobson Teitler; Christian T. Becker; Jordan Beltz; Lauren Tabaksblat; Adam Klein;
                                     adifusco@clausen.com; jdefilippis@clausen.com; jzissu@clausen.com;
                                     tlory@clausen.com
Subject:                             AmTrust v. KF&B - Juan Taratuta and KS Express


                                                    **EXTERNAL EMAIL**



Good afternoon,

Enclosed please find our supplemental productions for KS Express and Juan S. Taratuta. We have
also enclosed an updated spreadsheets of the documents produced by KF&B which comprise the Underwriting
File for these accounts. These spreadsheets supersede the prior spreadsheets sent regarding these accounts.

Thank you.

- Serena Skala

Files attached to this message

        Filename             Size                       Checksum (SHA256)
                            31.1 d6cea649f7425b9aa391a85903c32b88bf22475f09fe4b9e108a1ade1792ee82
VOL_034.zip
                            MB
                            2.92 5aa8e4fad29a3729b1b691a1a8dd8345517df45e5672edffb5fa86fbe8f74954
VOL_035.zip
                            MB
Juan S Taratuta
                            30 KB 4c4c41bd6b7da7cf0e4c4af0154c1b0a5847f285c410d8764e8dc7bd3885e95d
(Updated).xlsx
KS Express                  30.6     ffaece008d6d3f65a7db3d2921d09d0fa37c849483baa51d283d6804e9c39ae4
(Updated).xlsx              KB

Please click on the following link to download the attachments:
https://securetransfer.clausen.com/message/XeJlfG26STx97AUHRSal84

This email or download link can not be forwarded to anyone else.

The attachments are available until: Friday, 4 October.

Message ID: XeJlfG26STx97AUHRSal84


  Download Files



Clausen Miller P.C. Secure File Transfer: https://securetransfer.clausen.com

                                                                 1
         Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 106 of 113
This electronic mail and any attachments are PRIVILEGED & CONFIDENTIAL and may be protected by the
ATTORNEY-CLIENT PRIVILEGE. It is intended solely for the use of the addressee identified above. If you
are not the intended recipient, any use, disclosure, copying, or distribution of this electronic mail is
UNAUTHORIZED. If you have received this electronic mail in error, please notify the sender immediately by
calling (312) 855.1010 and delete it from your computer. Thank you.




                                                    2
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 107 of 113




              Exhibit 7
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 108 of 113
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 109 of 113
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 110 of 113
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 111 of 113
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 112 of 113
Case 1:17-cv-05340-JPO-GWG Document 78-1 Filed 09/25/19 Page 113 of 113
